 



Exhibit 10.3
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CRTP OP LLC

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CRTP OP LLC
     THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of CRTP OP
LLC (the “Company”) is made as of September 27, 2005 by and between DRA CRT
ACQUISITION CORP., a Delaware corporation (“DRA”), having an address c/o DRA
Advisors LLC, 220 East 42nd Street (27th Floor), New York, New York 10017 and
COLONIAL OFFICE JV LLC, a Delaware limited liability company (“Colonial”),
having an address at 2101 6th Avenue North, Suite 750, Birmingham, Alabama
35203.
     WHEREAS, DRA G&I Fund V Real Estate Investment Trust (“G&I V REIT”), DRA
and CRT Properties, Inc. (“CRT”) have consummated a merger (the “CRT/DRA
Merger”) pursuant to that certain Agreement and Plan of Merger, dated as of
June 17, 2005 (the Merger Agreement”), whereby CRT merged with and into DRA,
with DRA surviving in the merger.
     WHEREAS, immediately after the CRT/DRA Merger, CRTP OP LP converted from a
Delaware limited partnership into a Delaware limited liability company under the
name of “CRTP OP LLC” by filing the Certificate of Conversion and the
Certificate of Formation and entering into a Limited Liability Company Agreement
of CRTP OP LLC, dated as of September 27, 2005 (the “Original Agreement”).
     WHEREAS, immediately after the conversion, DRA contributed substantially
all of its assets to the Company pursuant to a contribution agreement of even
date herewith (such contribution, the “UPREIT Restructuring”).
     WHEREAS, immediately following the UPREIT Restructuring, DRA CRT
Acquisition LLC merged into the Company, with the Company surviving in the
merger (such merger, the “Company Merger”).
     WHEREAS, as a result of the above transactions, DRA owns eighty-five
percent (85%) of the Common Units in the Company and one hundred percent (100%)
of the Series A Preferred Units in the Company and Colonial owns fifteen percent
(15%) of the Common Units in the Company.
     WHEREAS, the agreement and plan of merger for the Company Merger provides
that the operating agreement of the surviving entity will be this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Members hereby amend and restate the Original
Agreement in its entirety to reflect the above transactions and agree to
continue the Company as a limited liability company under the Act, as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1.
CERTAIN DEFINED TERMS
     1.1. Defined Terms. As used herein, the following terms shall have the
following meanings:
          “Acceptance Notice” shall have the meaning given to it in
Section 7.10(c).
          “Accountants” shall mean a nationally recognized firm of independent
registered public accountants retained by the Company. The Accountants for
calendar year 2005 shall be M.R. Weiser LLP; thereafter, the Accountants shall
be designated, from time to time, by the mutual agreement of the Manager and the
Members who are Affiliates of Colonial REIT and G&I V REIT.
          “ACP” shall mean Atlantic Center Plaza, Atlanta, Georgia.
          “Act” shall mean the Delaware Limited Liability Company Act, 6 Del.
C.18-101 et. seq., as amended from time to time, and any successor to such
statute.
          “Acquisition” shall have the meaning given to it in Section 3.2(d).
          “Acquisition Notice” shall have the meaning given to it in
Section 3.2(d).
          “Acquisition Proposal” shall have the meaning given to it in
Section 7.8.
          “Adjusted Capital Account Balance” shall mean, with respect to each
Member, the balance in such Member’s Capital Account as of the end of the
relevant fiscal year after crediting such Capital Account with such Member’s
share of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain and
reducing any deficit balance in such Member’s Capital Account balance by the
amount that such Member is obligated to restore to the Company and debiting the
items described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
          “Affiliate” shall mean, when used with reference to a specified
Person, (a) any Person that directly or indirectly through one or more
intermediaries controls or is controlled by or is under common control with the
specified Person, (b) any Person who is an officer or director of a specified
Person or Person who serves in a similar capacity with respect to a specified
Person or is a spouse or relative of a specified Person, and (c) any Person
which directly or indirectly is the beneficial owner of ten percent (10%) or
more of any class of equity securities, partnership or other ownership interests
in the specified Person or of which the specified Person is directly or
indirectly the owner of ten percent (10%) or more of any class of equity
securities, partnership interests or other ownership interests. For the purposes
of this definition, “control” means the power (whether unilateral or in common
with others) to direct the management and policies of such Person, directly or
through one or more intermediaries, whether through the ownership of voting
securities, by agreement or otherwise, and the term “controlled” has the meaning
correlative to the foregoing. The Company and its subsidiaries shall not be
deemed to be “Affiliates” of any Member or the Manager for purposes of this
Agreement.

-2-



--------------------------------------------------------------------------------



 



          “Agreement” shall mean this Amended and Restated Limited Liability
Company Agreement, as amended from time to time, as the context requires. Words
such as “herein,” “hereto,” “hereinafter,” “hereof,” “hereby” and “hereunder,”
when used with reference to this Agreement, refer to this Agreement as a whole,
unless the context otherwise requires.
          “Bankruptcy” or “Bankrupt” with respect to any Person shall mean:
               (a) the institution by such Person of proceedings to be adjudged
as bankrupt or insolvent, or for an order of relief or the consent by such
Person to the institution of bankruptcy or insolvency proceedings against him or
it, or the filing by such Person of a petition or answer or consent seeking
reorganization or relief under the present or any future Federal bankruptcy
statute or any other present or future applicable Federal, state, or foreign law
regarding bankruptcy, insolvency or other relief for debtors, or the consent by
such Person to the filing of any such petition or to the appointment of a
receiver, liquidator, trustee (or other similar official) of such Person or of
all or of a substantial part of the assets of such Person, or the making by such
Person of any assignment for the benefit of creditors or the admission in
writing by such Person of his or its inability to pay his or its debts generally
as they come due or the commission by such Person of any act sufficient to
sustain an order for relief under the present or any future Federal bankruptcy
statute; or
               (b) the entry by a court of competent jurisdiction of an order,
judgment or decree judging such Person a bankrupt or insolvent or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of such Person under the present or any future
Federal bankruptcy statute or any other present or future applicable Federal,
state or foreign law relating to bankruptcy, insolvency, or other relief of
debtors, or appointing a receiver, liquidator, trustee (or other similar
official) of such Person or of all or a substantial part of the assets of such
Person, or ordering the winding up or liquidation of the affairs of such Person,
which order, judgment or decree shall remain unstayed and in effect for an
aggregate of sixty (60) days (whether or not consecutive).
          “Base Capital Contribution” shall mean, for each Member, a Capital
Contribution of that Member with respect to Common Units (other than Default
Capital Contributions).
          “Base Capital Contribution Balance” shall mean, for each Member, the
cumulative Capital Contributions of that Member with respect to Common Units
(other than Default Capital Contributions), less the cumulative distributions to
that Member in return thereof under Section 8.2(e).
          “Book Value” shall mean, with respect to any Company asset, the
Company’s adjusted basis for Federal income tax purposes, adjusted from time to
time to reflect the adjustments required or permitted by Treasury Regulations
Section 1.704-1(b)(2)(iv)(d)-(g).
          “Business Day” shall mean any day except Saturday, Sunday and any day
which shall be in New York City a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.
          “Buy-Out Price” shall have the meaning given to it in Section 7.11.

-3-



--------------------------------------------------------------------------------



 



          “Buy-Sell Notice” shall have the meaning given to it in Section 7.11.
          “Call Notice” shall have the meaning given to it in Section 3.2(a).
          “Call Period” shall have the meaning given to it in Section 3.2(a).
          “Capital Account” shall mean, with respect to any Member, the capital
account maintained for such Member as set forth in Section 3.4(a).
          “Capital Call” shall have the meaning given to it in Section 3.2(a).
          “Capital Contributions” of a Member shall mean the amount of cash and
fair market value of property (net of liabilities to which such property is
subject or assumed by the Company) contributed by such Member to the capital of
the Company pursuant to Article 3 hereof.
          “Capital Event” shall mean (i) the sale, exchange, transfer,
assignment or other disposition of a Property by the Company (or a direct or
indirect subsidiary of the Company) or any portion thereof or interest therein,
including, but not limited to, master leases and ground leases for all or
substantially all of a Property, but excluding leases for space in a Property,
(ii) any financing by the Company (or a direct or indirect subsidiary of the
Company) secured by a Property or any portion thereof or a direct or indirect
interest therein (other than the financing obtained to acquire a Property), or
any refinancing of any indebtedness of the Company (or a direct or indirect
subsidiary of the Company) secured by a Property or any portion thereof or a
direct or indirect interest therein (collectively, a “Refinancing”), (iii) the
condemnation or deed in lieu of condemnation of a Property or any portion
thereof, (iv) any casualty with respect to a Property or any portion thereof, or
(v) any other similar transaction which is, in accordance with generally
accepted accounting principles in the United States, treated as a capital or
financing transaction.
          “Capital Proceeds” shall mean the sum of (a) net proceeds received by
the Company from a Capital Event and (b) any reduction in reserves previously
established from Capital Proceeds, less the sum of (x) all costs and expenses
incurred in connection therewith (including without limitation any disposition
fees payable to the Members pursuant Section 5.14 below), (y) the principal and
interest on any indebtedness of the Company or secured in whole or in part by a
Property or a portion thereof or direct or indirect interest therein which is
then required to be and is paid, in whole or part, with such proceeds, and
(z) any reserves established therefrom by the Manager in its sole but reasonable
discretion.
          “Cash Flow” in any fiscal period shall mean the sum of (a) the cash
receipts of the Company during such period from all operating sources other than
Capital Contributions, Capital Proceeds and unapplied tenant security and other
similar deposits, and (b) any reduction in reserves established from such
receipts in prior fiscal periods; less the sum of (x) all cash disbursements for
operations of the Company during such fiscal period, including without
limitation, disbursements for operating, development and construction expenses
(including capital expenditures, repairs and maintenance items) and debt
service, but excluding cash disbursements paid out of Company reserves and
Capital Contributions and Capital Proceeds and

-4-



--------------------------------------------------------------------------------



 



distributions to the Members, and (y) any cash set aside from such receipts for
any reserves in such fiscal period deemed necessary by the Manager in its sole
but reasonable discretion.
          “Certificate of Conversion” means the certificate of conversion for
CRTP OP LP to convert CRTP OP LP from a limited partnership to a limited
liability company.
          “Certificate of Formation” means the certificate of formation for the
Company, and any amendments thereto.
          “Chase Financing” shall mean the combination of mortgage loans,
mezzanine loans and preferred equity investments made or arranged by JPMorgan
Chase Bank, N.A.
          “Chase Financing Expenses” shall mean fees and expenses incurred by
G&I V REIT and G&I V REIT’s indemnity obligations in connection with Chase
Financing.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Colonial” shall have the meaning given to it in the Preamble, and
shall include any Person who or which, at the time of reference thereto, is a
permitted assignee of all or part of the interest of such Member and has been
admitted to the Company as a new Member or Substituted Member.
          “Colonial Financing” shall mean the non-recourse first mortgage
financing secured by the Sale Properties.
          “Colonial Financing Expenses” shall mean fees and expenses incurred by
the Company in connection with the Colonial Financing.
          “Colonial Management Agreement” shall mean a property management
agreement for a Property by and between the applicable title holding subsidiary
of the Company and the Colonial Property Manager in the form annexed hereto as
Exhibit B.
          “Colonial Person” shall mean Colonial or Colonial REIT or any
Affiliate of Colonial or Colonial REIT.
          “Colonial Property Manager” shall mean (i) Colonial Properties
Services, Inc. or (ii) an Affiliate of Colonial who is reasonably acceptable to
Manager and who, at the time of reference thereto, has been designated pursuant
to both the terms hereof and any Colonial Management Agreement, or any successor
thereto, as the property manager of the applicable Property and who has a
creditworthiness substantially similar or greater than the creditworthiness of
Colonial Properties Services, Inc. as of the date of this Agreement.
          “Colonial REIT” shall mean Colonial Properties Trust, an Alabama real
estate investment trust.
          “Common Unit” shall mean a Membership Unit that is not a Preferred
Unit.

-5-



--------------------------------------------------------------------------------



 



          “Company” shall mean CRTP OP LLC, a Delaware limited liability company
and any successors thereto.
          “Company Merger” shall have the meaning given to it in the Preamble.
          “Company Minimum Gain” shall mean “partnership minimum gain” as set
forth in Sections 1.704-2(b)(2) and 1.704-2(d) of the Treasury Regulations.
          “Competitive Property” shall have the meaning given to it in
Section 2.6.
          “CRT” shall have the meaning given to it in the Preamble.
          “CRT/DRA Merger” shall have the meaning given to it in the Preamble.
          “Deadlock Notice” shall have the meaning given to it in
Section 7.11(k).
          “Default Amount” shall have the meaning given to it in Section 3.2(b).
          “Default Capital Contribution” shall have the meaning given to it in
Section 3.2(b).
          “Default Capital Contribution Balance” shall mean, for each Member,
the cumulative Default Capital Contributions of that Member, less the cumulative
distributions to that Member in return thereof under Section 8.2(d).
          “Default Preferred Return” shall have the meaning given to it in
Section 3.2(c).
          “Default Preferred Return Balance” of any Member shall mean, at any
particular time, the Default Preferred Return earned as of that date, reduced by
the aggregate amount of all prior distributions made to such Member under
Sections 8.1(b) and 8.2(c).
          “Development” shall have the meaning given to it in Section 3.2(d).
          “Development Notice” shall have the meaning given to it in
Section 3.2(d).
          “DRA” shall have the meaning given to it in the Preamble, and shall
include any Person who or which, at the time of reference thereto, is a
permitted assignee of all or part of the interest of such Member and has been
admitted to the Company as a new Member or Substituted Member.
          “DRA Person” shall mean DRA or any Affiliate of DRA.
          “Election Notice” shall have the meaning given to it Section 7.11.
          “Election Period” shall have the meaning given to it Section 7.11.
          “Escrow Agent” shall mean a nationally recognized title insurer
selected by the Manager.

-6-



--------------------------------------------------------------------------------



 



          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
          “Excess Nonrecourse Liabilities” shall have the meaning set forth in
Section 1.752-3(a)(3) of the Treasury Regulations.
          “Failing Member” shall have the meaning given to it in Section 3.2(b).
          “GAAP” shall mean generally accepted accounting principals of the
United States, consistently applied.
          “Guaranteeing Party” shall have the meaning given to it in
Section 3.7.
          “Guaranteed Obligation” shall have the meaning given to it in
Section 3.7.
          “G&I V REIT” shall have the meaning given to it in the Preamble.
          “Hold Property” shall mean those properties owned by the Company
(directly or through direct or indirect subsidiaries) and identified on
Exhibit H attached hereto.
          “Liquidation” shall mean the earlier of (i) the date upon which the
Company is terminated or (ii) the date upon which the Company ceases to be a
going concern.
          “Losses” for any period shall mean the excess, if any, of all items of
loss, deduction and expense of the Company over all items of income and gain of
the Company for such period, determined according to Section 3.5.
          “Major Decision” shall have the meaning given to it in Section 5.4.
          “Management Offer” shall have the meaning given to it in
Section 5.2(e).
          “Manager” shall mean DRA or any Affiliate of DRA who or which, at the
time of reference thereto, has been designated pursuant to the terms hereof as
the manager of the Company, or any other Person that becomes the “Manager” in
accordance with the terms of Section 5.11.
          “Maximum Salary Reimbursement Amount” shall have the meaning given to
it in Section 5.2(a).
          “Member Nonrecourse Debt” shall have the meaning set forth for
“partner nonrecourse debt” in Section 1.704-2(b)(4) of the Treasury Regulations.
          “Member Nonrecourse Debt Minimum Gain” shall mean an amount, with
respect to each Member Nonrecourse Debt that is equal to the Company Minimum
Gain that would result if such Member Nonrecourse Debt were treated as a
Nonrecourse Liability, determined in accordance with Section 1.704-2(i)(3) of
the Treasury Regulations.

-7-



--------------------------------------------------------------------------------



 



          “Member Nonrecourse Deductions” shall have the meaning set forth for
“partner nonrecourse deductions” in Sections 1.704-2(i)(1) and 1.704-2(i)(2) of
the Treasury Regulations.
          “Members” shall mean DRA and Colonial, and any Persons who or which,
at the time of reference thereto, have been admitted to the Company as members
of the Company, including a Substituted Member, in accordance with the terms of
this Agreement. Reference to a “Member” shall mean any of the Members as the
context requires. Unless otherwise specified, references to the “Members” shall
mean only Members that hold Common Units in their capacity as holders of Common
Units.
          “Membership Interest” shall mean the interest of a Member in the
Company, including the right of such Member in the capital, Profits and Losses
of, and distributions from, the Company, and the right of such Member to any and
all benefits to which such Member may be entitled under this Agreement.
Membership Interest may be expressed as a number of Membership Units. Unless
otherwise specified, references to the “Membership Interest” shall mean only the
Membership Interest corresponding to the Common Units.
          “Membership Unit” shall mean a fractional undivided share of a class
or series of Membership Interests. Except as otherwise provided in this
Agreement, the Manager may designate the Membership Units, when issued, as
Common Units or as Preferred Units, may establish any other class of Membership
Units, and may designate one or more series of any class of Membership Units.
          “Merger Agreement” shall have the meaning given to it in the Preamble.
          “Merger Expenses” shall mean expenses for the costs of certain
deposits, commitment fees, rate lock fees, due diligence costs (including travel
expenses incurred in connection therewith) and various other expenses incurred
by the Company (including amounts reimbursed by the Company to the Members
pursuant to Section 5.3) in connection with entering into the Merger Agreement
and the consummation of the Merger Transactions, which Merger Expenses shall
include, but not be limited to, (i) litigation costs relating to the Merger
Transactions, (ii) the Chase Financing Expenses, (iii) the Colonial Financing
Expenses, and (iv) the Ravinia and ACP Financing Expenses.
          “Merger Transactions” shall mean the transactions contemplated by the
Merger Agreement and all transactions relating thereto, including the Company
Merger.
          “Non-Failing Member” shall have the meaning given to it in
Section 3.2(b).
          “Non-Guaranteeing Member” shall have the meaning given to it in
Section 3.7.
          “Non-Manager Member” shall have the meaning given to it in
Section 7.11(k).
          “Nonrecourse Deductions” shall have the meaning set forth in
Section 1.704-2(b)(1) of the Treasury Regulations.

-8-



--------------------------------------------------------------------------------



 



          “Nonrecourse Liability” shall have the meaning set forth in
Section 1.704-2(b)(3) of the Treasury Regulations.
          “Non-Reimbursed Salary Amounts” shall have the meaning given to it in
Section 5.2(a).
          “Non-Selling Member” shall have the meaning given to it in
Section 7.10(b).
          “Notice” shall have the meaning given to it in Section 13.1.
          “Offer Price” shall have the meaning given to it in Section 7.10(b).
          “Offering Member” shall have the meaning given to it in Section 7.11.
          “Offering Member Failure to Close” shall have the meaning given to it
in Section 7.11.
          “Operating Plan” shall have the meaning given to it in Section 5.4.
          “Original Agreement” shall have the meaning given to it in the
Preamble.
          “Permitted Colonial Assignee” shall have the meaning given to it in
Section 7.4(b).
          “Permitted DRA Assignee” shall have the meaning given to it in
Section 7.4(b).
          “Percentage Interests” shall mean (a) eighty-five percent (85%) in the
case of DRA and (b) fifteen percent (15%) in the case of Colonial, as such
percentages may be adjusted from time to time pursuant to the terms hereof.
          “Person” shall mean any individual, general partnership, limited
partnership, corporation, limited liability company, joint venture, trust,
business trust, cooperative or association and the heirs, executors,
administrators and assigns thereof, where the context so requires.
          “Preferred Capital Contribution Balance” shall mean, for each Member,
the cumulative Capital Contributions of that Member with respect to Preferred
Units (the $25 per Preferred Unit liquidation preference), less the cumulative
distributions to that Member in return thereof under Section 8.2(b).
          “Preferred Return” of any Member shall mean the cumulative
preferential cash distributions with respect to any Preferred Units held by the
Member, as described initially with respect to Series A Preferred Units on
Attachment G.
          “Preferred Return Balance” of any Member shall mean, at any particular
time, the Preferred Return earned as of that date, reduced by the aggregate
amount of all prior distributions made to such Member under Sections 8.1(a) and
8.2(a).

-9-



--------------------------------------------------------------------------------



 



          “Preferred Unit” shall mean Series A Preferred Units, Series B
Preferred Units and any other Membership Unit issued from time to time that is
specifically designated by the Manager at the time of its issuance as a
Preferred Unit. Each class or series of Preferred Units shall have such
designations, preferences, and relative, participating, optional, or other
special rights, powers, and duties, including rights, powers, and duties senior
to the Common Units, all as determined by the Manager, subject to the provisions
of this Agreement.
          “Pro Rata Basis” shall mean, with respect to the sale of a Selling
Party’s Membership Interest pursuant to Section 7.10, that each Member shall
sell a percentage of the total Membership Interests being sold to the buyer
equal to the percentage that such Member’s Membership Interest in the Company
bears to the sum of the total Membership Interests of the Members in the
Company.
          “Profits” for any period shall mean the excess, if any, of all items
of income and gain of the Company over all items of Loss, deduction and expense
of the Company for such period, determined in accordance with Section 3.5.
          “Projected Management Fee Base” shall have the meaning given to it in
Section 5.2(c).
          “Properties” shall mean, from time to time, (i) those properties owned
by the Company (directly or through direct or indirect subsidiaries) and
identified on Exhibit A attached hereto, (ii) those properties acquired by the
Company (directly or through direct or indirect subsidiaries) before or after
the consummation of the Merger Transactions, in each case for so long as owned
by the Company, and (iii) improvements thereon, hereditaments and appurtenances
thereto, development rights and all tangible and intangible property used in
connection therewith. “Property” shall refer to any of the Properties as the
context requires.
          “Put Member” shall have the meaning given to it in Section 7.12.
          “Put Notice” shall have the meaning given to it in Section 7.12.
          “Put Option” shall have the meaning given to it in Section 7.12.
          “Put Price” shall have the meaning given to it in Section 7.12.
          “Put Triggering Event” shall mean the occurrence of an event described
in either Section 5.2(c) or Section 5.11 entitling a Member to elect to have its
entire Membership Interest purchased pursuant to the provisions of Section 7.12.
          “Ratable Share” shall mean, with respect to any amount, the applicable
Member’s Percentage Interest times such amount.
          “Ravinia” shall mean the Property known as Ravinia Center, Atlanta,
Georgia.
          “Ravinia and ACP Financing” shall mean the combination of mortgage
loans, mezzanine loans and preferred equity investments secured by direct or
indirect interests in Ravinia and ACP.

-10-



--------------------------------------------------------------------------------



 



          “Ravinia and ACP Financing Expenses” shall have the meaning given to
it in Section 3.8(a).
          “REIT” shall mean a “real estate investment trust” within the meaning
of Section 856 of the Code.
          “Refinancing” shall have the meaning described above in the definition
of “Capital Event.”
          “Rejection Notice” shall have the meaning described in
Section 7.10(c).
          “Response” shall have the meaning given to it in Section 7.11(k).
          “Responding Member” shall have the meaning given to it in
Section 7.11(a).
          “Responding Member Failure to Close” shall have the meaning given to
it in Section 7.11(d).
          “Response Period” shall have the meaning given to it in
Section 7.10(c).
          “Right of First Offer” shall have the meaning given to it in
Section 7.10(a).
          “Salary Amounts” shall have the meaning given to it in Section 5.2(a).
          “Sales Notice” shall have the meaning given to it in Section 7.10(b).
          “Sale Properties” shall mean those Properties identified on Exhibit C
attached hereto and owned by the Company. “Sale Property” shall refer to any of
the Sales Properties as the context requires.
          “Section” shall mean a section of this Agreement unless otherwise
indicated.
          “Section 704(c) Residual Gain” shall mean the excess, if any, of
(i) the amount of gain that would be allocated to a Member under Section 704(c)
of the Code (or under the principles of Section 704(c) of the Code in connection
with a revaluation of Company property in accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(f) and (g)) on a sale of Company property
for Book Value, over (ii) the amount of gain that would be allocated to a Member
under Section 704(c) of the Code (or under the principles of Section 704(c) of
the Code in connection with a revaluation of Company property in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and(g)) on a sale of Company
property for an amount equal to the Nonrecourse Liabilities that secure such
property.
          “Sellco” shall mean DRA CRT TRS Corp., a Delaware corporation.
          “Selling Party” shall have the meaning given to it in Section 7.10(b).
          “Sell-Out Price” shall have the meaning given to it in Section 7.11.

-11-



--------------------------------------------------------------------------------



 



          “Series A Preferred Stock” shall have the meaning given to it in
Section E of the Attachment G.
          “Series A Preferred Unit Distribution Payment Date” shall have the
meaning given to it in Section B(i) of the Attachment G.
          “Series A Preferred Units” shall have the meaning given to it
Section 3.2(e).
          “Series B Preferred Units” shall have the meaning given to it
Section 3.2(e).
          “Statement” shall have the meaning given to it in Section 7.11(k).
          “Substituted Member” shall mean any Person admitted to the Company as
a Member pursuant to the provisions of Section 7.5.
          “Tag Along Notice” shall have the meaning given to it in
Section 7.10(c).
          “Third-Party Purchaser” shall have the meaning given to it in
Section 7.10(h).
          “Third-Party Offeror” shall have the meaning given to it in
Section 7.8.
          “Transfer” shall have the meaning given to it in Section 7.4(a).
          “Treasury Regulations” shall refer to the United States Department of
Treasury Income Tax Regulations promulgated under the Code, including proposed
regulations, as may be amended from time to time.
          “Upstream REITs” shall mean DRA Affiliates and Colonial Affiliates
that have elected to qualify as a REIT.
          “UPREIT Restructuring” shall have the meaning given to it in the
Preamble.
          “Valuation Amount” shall have the meaning given to it in
Section 7.11(a).
          “Without Cause” shall have the meaning given to it in Section 5.2(c).
          The definitions in this Article 1 shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”
ARTICLE 2.
FORMATION; PURPOSES; REPRESENTATIONS
     2.1. Formation. The Company was formed as a limited partnership and was
later converted to a limited liability company by the filing of the Certificate
of Conversion and the filing of the Certificate of Formation. The Company shall
be operated as a limited liability company under the terms of this Agreement and
the Act. To the extent the terms of this

-12-



--------------------------------------------------------------------------------



 



Agreement differ from the provisions of the Act, the terms of this Agreement
shall control except with respect to provisions of the Act that cannot be waived
or varied by a limited liability company agreement.
     2.2. Name and Principal Place of Business. The Company shall conduct its
business and promote its purpose under the name “CRTP OP LLC”, or such other
name or names as the Manager hereinafter from time to time may select upon prior
written notice to the Members, provided that the Company may not conduct
business under a name which includes “Colonial” unless consented to by Colonial
in writing. The Company’s principal office for the transaction of business shall
be maintained at c/o DRA Advisors LLC, 220 East 42nd Street, New York, New York
10017, or such other place or places as the Manager hereinafter from time to
time may select upon prior written notice to the Members.
     2.3. Purposes. Except as otherwise expressly provided herein, the purposes
of the Company shall be (a) to acquire, own, lease, manage, operate, develop,
redevelop, improve, invest in, finance, sell, exchange, dispose of and otherwise
deal with direct or indirect interests in the Properties and (b) to conduct such
other business activities and operations as are consistent with and reasonably
related to the foregoing purposes.
     2.4. Term. The term of the Company shall continue in perpetuity, unless the
Company is earlier dissolved and its affairs wound up pursuant to the laws of
the State of Delaware or Section 11.1.
     2.5. Registered Office and Registered Agent. The registered office of the
Company in the State of Delaware is 2711 Centreville Road, Suite 400,
Wilmington, Delaware 19808 and the registered agent for service of process shall
be Corporation Service Company at such address.
     2.6. Competitive Transactions.
          (a) Except as provided in subsection (b) below, nothing contained in
this Agreement shall be construed so as to prohibit any Member or Manager, any
Affiliate of, or any director, officer, employee, advisor, partner or other
person or entity related to, any Member or Manager from owning, operating or
investing in any real estate or real estate development not owned or operated by
the Company, wherever located and whether or not the same competes with the
Properties and neither the Company nor any Member or Manager or any Affiliate or
entity related to any of them shall have any rights by virtue of this Agreement
in and to said independent ventures or to the income or profits derived
therefrom.
          (b) No Member or Affiliate of a Member may solicit or seek to entice
any tenant or occupant of space at any Property, or any Person negotiating for
space at any Property, to lease space at an office property not owned, directly
or indirectly, by the Company which is located within three and one-half (3.5)
miles of such Property (any such office property, a “Competitive Property”);
provided, however, that any Member or Affiliate of a Member may negotiate with,
or lease space in a Competitive Property to, any tenant or occupant of space at
a Property who initiates the inquiry about leasing space at such Competitive
Property or responds to general advertising about the availability of space at
such Competitive Property so long as

-13-



--------------------------------------------------------------------------------



 



such Member or Affiliate of a Member uses good faith efforts to show such
prospective tenants available space at the Property as well as at the
Competitive Property consistent with such prospective tenants’ stated needs.
     2.7. No Member Responsible for Others’ Commitments. No Member or the
Company shall be responsible or liable for any indebtedness or obligation of any
other Member incurred either before or after the execution of this Agreement,
except as provided herein or pursuant to written assignment and assumption
agreements, and each Member indemnifies and agrees to hold the other harmless
from such unassumed obligations and debts.
     2.8. Representations by Members
          (a) DRA, G&I V REIT, Colonial and Colonial Realty Limited Partnership
each represents and warrants, as of the date of this Agreement, to the others
that, as to such party, (i) the execution and delivery of this Agreement has
been duly authorized by all corporate, partnership, limited liability company,
real estate investment trust or similar action, as applicable, (ii) it has all
necessary power with respect to the execution and delivery of this Agreement and
the performance of its obligations hereunder, (iii) the execution and delivery
of this Agreement will not (and with the giving of notice or lapse of time or
both would not) result in a breach or violation of, or a default or loss of
contractual benefits under, its or its Affiliates’ charter, by-laws, partnership
agreement or limited liability company agreement or any material agreement by
which it or its Affiliates or any of their properties are bound, or any statute,
regulation, order or other law to which it or any of its properties are subject,
or give rise to a lien or other encumbrance upon any of its properties or
assets, except where such breach would not materially affect its ability to
perform its obligations under this Agreement, (iv) this Agreement is a valid and
binding agreement on the part of such party, enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditor’s rights generally or by general equitable principles, and (v) it is
not a foreign person as that term is defined in Section 1445 of the Code.
          (b) In addition to the representations and warranties set forth in
Section 2.8(a), DRA hereby represents and warrants, as of the date of this
Agreement, to Colonial as follows:
          (i) DRA is a corporation duly formed and validly existing under the
laws of the State of Delaware and has the power and authority to own its
property and carry on its business as owned and carried on at the date hereof
and as contemplated hereby.
          (ii) There is no petition in Bankruptcy or any petition or answer
seeking an assignment for the benefit of creditors, the appointment of a
receiver, trustee, liquidation or dissolution or similar relief under the U.S.
Bankruptcy Code or any state law filed by or against or threatened to be filed
by or against DRA or its members.
          (iii) The execution and the delivery of this Agreement is not subject
to any requirement that DRA obtain any consent, approval or authorization of, or
make any declaration or filing with, any governmental authority or third party
which has not been

-14-



--------------------------------------------------------------------------------



 



obtained or which, in any case or in the aggregate, if not obtained or made
would have an adverse effect, financial or otherwise, on the business or
property of the Company or render such execution, delivery or consummation
illegal or invalid, or would constitute a default under, or result in the
creation of, any lien, charge or encumbrance upon any of the Company’s
properties.
          (c) In addition to the representations and warranties set forth in
Section 2.8(a), Colonial hereby represents, warrants and covenants, as of the
date of this Agreement, to DRA as follows:
          (i) Colonial is a limited liability company duly formed and validly
existing under the laws of the State of Delaware and has the power and authority
to own its property and carry on its business as owned and carried on at the
date hereof and as contemplated hereby.
          (ii) There is no petition in Bankruptcy or any petition or answer
seeking an assignment for the benefit of creditors, the appointment of a
receiver, trustee, liquidation or dissolution or similar relief under the U.S.
Bankruptcy Code or any state law filed by or against or threatened to be filed
by or against Colonial or its members.
          (iii) The execution and the delivery of this Agreement is not subject
to any requirement that Colonial obtain any consent, approval or authorization
of, or make any declaration or filing with, any governmental authority or third
party which has not been obtained or which, in any case or in the aggregate, if
not obtained or made would have an adverse effect, financial or otherwise, on
the business or property of the Company or render such execution, delivery or
consummation illegal or invalid, or would constitute a default under, or result
in the creation of, any lien, charge or encumbrance upon any of the Company’s
properties.
          (iv) Colonial is a wholly-owned subsidiary of Colonial Realty Limited
Partnership. Colonial Realty Limited Partnership controls all decisions of
Colonial.
          (d) In addition to the representations and warranties set forth in
Section 2.8(a), G&I V REIT hereby represents and warrants, as of the date of
this Agreement, to Colonial as follows:
          (i) G&I V REIT is a real estate investment trust duly formed and
validly existing under the laws of the State of Maryland and has the power and
authority to own its property and carry on its business as owned and carried on
at the date hereof and as contemplated hereby.
          (ii) There is no petition in Bankruptcy or any petition or answer
seeking an assignment for the benefit of creditors, the appointment of a
receiver, trustee, liquidation or dissolution or similar relief under the U.S.
Bankruptcy Code or any state law filed by or against or threatened to be filed
by or against it.

-15-



--------------------------------------------------------------------------------



 



          (e) In addition to the representations and warranties set forth in
Section 2.8(a), Colonial Realty Limited Partnership hereby represents and
warrants, as of the date of this Agreement, to DRA as follows:
          (i) Colonial Realty Limited Partnership is a limited partnership duly
formed and validly existing under the laws of the State of Delaware and has the
power and authority to own its property and carry on its business as owned and
carried on at the date hereof and as contemplated hereby.
          (ii) There is no petition in Bankruptcy or any petition or answer
seeking an assignment for the benefit of creditors, the appointment of a
receiver, trustee, liquidation or dissolution or similar relief under the U.S.
Bankruptcy Code or any state law filed by or against or threatened to be filed
by or against it.
ARTICLE 3.
MEMBERS’ CAPITAL CONTRIBUTIONS AND OTHER OBLIGATIONS
     3.1. Initial Capital Contributions. The Members have made, as of the date
of this Agreement, Capital Contributions to the Company, as reflected in the
Company’s books and records, in the aggregate amounts set forth on Schedule I
attached hereto, which amount includes, but is not limited to, the amount on
account of the Merger Expenses, the consideration payable in the CRT/DRA Merger
and the contributions made prior to and pursuant to the UPREIT Restructuring.
     3.2. Additional Capital Contributions.
          (a) The Members acknowledge that the Company may need additional funds
from time to time in excess of the amounts contributed by the Members pursuant
to Section 3.1 in order to accomplish the purposes set forth in Article 2. In
the event that the Manager determines in its reasonable discretion that
additional capital is required, it shall send a written notice (the “Call
Notice”) to each Member stating the aggregate amount of the additional capital
required (the “Capital Call”) and the purpose for which such additional capital
is required. Each Member shall within five (5) Business Days from the date of
the Call Notice (the “Call Period”) contribute to the Company in cash its
Ratable Share of the Capital Call.
          (b) If a Member fails to contribute an amount (the “Default Amount”)
equal to its Ratable Share of the Capital Call within the Call Period (the
“Failing Member”), and if any other Member (the “Non-Failing Member”) has made
its entire required contribution, then, subject to the provisions of
Section 3.2(d), each of the Non-Failing Members may at the Non-Failing Member’s
option, but need not, (i) elect to withdraw from the Company its most recent
Capital Contribution made pursuant to Section 3.2(a), in which case the Company
shall promptly repay the amount of such withdrawn contribution to the
Non-Failing Member, or (ii) advance the amount of the additional Capital
Contribution in an amount equal to the Default Amount (a “Default Capital
Contribution”). Each Non-Failing Member shall have the right to make the Default
Capital Contribution in an amount equal to the Default Amount multiplied by the
Non-Failing Member’s Ratable Share divided by the sum of the Ratable Shares of
all Non-Failing Members that agree to make such Default Capital Contribution, or
in such other proportion as the

-16-



--------------------------------------------------------------------------------



 



Non-Failing Members shall agree. The payment of a Default Capital Contribution
shall not modify the Percentage Interests of the Members.
          (c) In the event any Non-Failing Member elects pursuant to
Section 3.2(b)(ii) to make a Default Capital Contribution to the Company, then
the Default Capital Contribution made by such Non-Failing Member shall be
entitled to a preferred return (the “Default Preferred Return”) on such
Non-Failing Member’s Default Capital Contribution Balance at a rate of fifteen
percent (15%) per annum, compounded monthly.
          (d) If the Manager proposes that the Company acquire a new Property
(an “Acquisition”) or develop any of the Properties identified on Exhibit F
attached hereto (a “Development”), the Manager shall send a notice (an
“Acquisition Notice” or “Development Notice”, as the case may be) to Colonial
describing the Acquisition or Development, as the case may be, and providing a
good faith estimate of the anticipated costs and possible sources and terms for
the required equity and/or debt financing. Colonial shall, within fifteen
(15) days from the date of the Acquisition Notice or Development Notice, elect
whether or not to participate in such Acquisition or Development. If Colonial
does not timely elect in writing to participate in such Acquisition or
Development, it shall be deemed to have declined to participate in the
Acquisition or Development. If Colonial elects to participate in an Acquisition
or Development, the Manager shall have the right to cause the Company to take
such actions as are necessary to consummate the Acquisition or Development
(whether or not such actions are consistent with the terms of the Acquisition
Notice or Development Notice) and DRA and Colonial shall each be required to
contribute its Ratable Share of each Capital Call in connection with the
Acquisition or Development within the Call Period (whether or not such capital
requirements are consistent with the terms of the Acquisition Notice or
Development Notice). If Colonial elects not to participate in an Acquisition or
Development, then (a) in the case of an Acquisition, DRA or any Person
designated by DRA shall have the right to acquire the property which was the
subject of the Acquisition Notice and neither the Company, Colonial nor any
Colonial Person shall have any rights or liabilities with respect to such
property and (b) in the case of a Development, DRA shall have the authority,
subject to any contractual restrictions, to cause the Company (or the applicable
subsidiary of the Company) to transfer the Property or the Company’s direct or
indirect interest in such Property, as determined by DRA, to a Person designated
by DRA and, in such event, DRA shall pay to Colonial an amount equal to fifteen
percent (15%) of the value of the Company’s interest allocated to such Property
as of the date of this Agreement, less any debt encumbering the Property or the
Company’s interest therein and neither the Company, Colonial nor any Colonial
Person shall have any further rights or liabilities with respect to such
Property and its development arising from and after such transfer. Colonial
acknowledges and agrees that it will not have any rights or claims against the
Company in connection with such Acquisition or Development, whether or not the
Acquisition or Development was consummated in a manner consistent with the
Acquisition Notice or Development Notice. In the event the transfer of the
Property or the Company’s interest in such Property is not permitted due to
restrictions in an agreement encumbering such Property or the Company’s interest
in such Property, the Company shall take all reasonable steps available to treat
the Company’s interest as having been transferred to the Person designated by
DRA. In the event that any Member fails to contribute its Ratable Share of a
Capital Call in connection with an Acquisition or Development by the Company,
and such failure continues for thirty (30) days after notice by the Manager, the
non-defaulting Member shall have the right, in addition to any other rights
available to the non-

-17-



--------------------------------------------------------------------------------



 



defaulting Member, to cause the Company to transfer for no consideration all of
the Company’s right, title and interest in and to such Acquisition or
Development to any Person designated by such non-defaulting Member, and neither
the Company or the defaulting Member shall have any rights or liabilities with
respect to such Acquisition or Development.
          (e) The Company shall not issue any additional Membership Interests,
other than Preferred Units issued in accordance with the provisions of this
Section (including, Series A Preferred Units and Series B Preferred Units to
correspond to a class of preferred stock that DRA may issue to accommodation
stockholders in exchange for a cash contribution to the Company), without the
consent of each Member. In the event that the Manager determines that it is in
the best interests of the Company to issue one or more series of Preferred Units
that entitle the holder to receive non-participating dividends at a fixed rate
in preference to the Common Units held by the Members and to receive an amount
in liquidation equal to the amount paid to purchase such Preferred Units plus
accrued and unpaid dividends in preference to the distributions payable to the
Members, without any other participation rights, the Manager shall first afford
each Member the opportunity to subscribe for its Ratable Share (and any portion
of the Ratable Share of any other Member that does not elect to subscribe to its
full Ratable Share) of such additional Preferred Units on the same terms as the
Manager proposes to offer such Preferred Units to such other Person, by
furnishing each Member with a notice of the terms of such proposed issuance and
the proposed use of the proceeds thereof; provided, however, that the Manager
shall have the right to authorize and issue Series A Preferred Units and
Series B Preferred Units without offering the Members an opportunity to
subscribe for such Preferred Units. The Members shall, within fifteen (15) days
after the date of such notice, elect whether or not to subscribe for such
Preferred Units. If a Member does not timely elect in writing to subscribe, it
shall be deemed to have declined to subscribe and the Manager shall be entitled
to cause the Company to issue such Preferred Units substantially on the terms
set forth in such notice within one hundred and twenty (120) days after the date
of such notice without again complying with the provisions of this Section. Upon
consummation of the UPREIT Restructuring and the Merger Transactions, the
Company has issued to DRA 2,990,000 units of 81/2% Series A Cumulative
Redeemable Preferred Membership Units (“Series A Preferred Units”), the terms
and conditions of which are set forth in Attachment G attached hereto and made
part hereof, and has reserved for issuance Series B Cumulative Redeemable
Preferred Membership Units (“Series B Preferred Units”).
     3.3. Interest and Right to Property. Except as provided herein, (i) no
Member shall be paid interest on any Capital Contribution, nor shall any Member
have the right to take and receive property other than cash in return for its
Capital Contribution and (ii) no Member shall receive any salary or draw with
respect to its Capital Contribution or its Capital Account or for services
rendered on behalf of the Company or otherwise in its capacity as a Member.
     3.4. Capital Accounts.
          (a) A separate capital account (“Capital Account”) shall be maintained
in accordance with the following provisions:
          (i) To each Member’s Capital Account there shall be credited (x) such
Member’s Capital Contributions to the Company, (y) such Member’s distributive
share of

-18-



--------------------------------------------------------------------------------



 



Profits, and any items in the nature of income or gain that are specially
allocated pursuant to Article 9 (other than Sections 9.1(c) or 9.1(d)), and
(z) the amount of any Company liabilities assumed by such Member or which are
secured by any Company property distributed to said Member.
          (ii) To each Member’s Capital Account there shall be debited (x) the
amount of cash and the fair market value of any Company property (net of any
liabilities to which such property is subject or assumed by the Member)
distributed to such Member pursuant to any provision of this Agreement, (y) such
Member’s distributive share of Losses, and any items in the nature of expenses
or losses that are specially allocated pursuant to Article 9 (other than
Sections 9.1(c) or 9.1(d)), and (z) the amount of any liability of such Member
assumed by the Company or which are secured by any property contributed by such
Member to the Company.
          (b) In the event any interest in the Company is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest.
          (c) The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Treasury Regulations Section 1.704-1(b)(2)(iv), and shall be interpreted
and applied in a manner consistent with such Treasury Regulations, including the
making of adjustments required or permitted by such Treasury Regulations in
addition to those specified in 3.4(a). In the event that the Accountants
determine that it is prudent to modify the manner in which the Capital Accounts,
or any increases or decreases thereto, are computed in order to comply with such
Treasury Regulations, they shall recommend to the Manager that such modification
be made. The Manager shall make such modification if such modification shall not
have a material effect on the amounts distributable to any Member. The Manager
may, upon the sale or other issuance of Membership Interests, the making of
additional Capital Contributions, or at such other times as is permitted by
Treasury Regulations Section 1.704-1(b)(2)(iv), adjust the Book Value of the
Company’s assets pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(f)
to reflect their then fair market value, and in such event the Capital Account
of each Member shall be adjusted to reflect that Member’s share of unrealized
gain or loss, as provided in Article 9, as if such property had been sold for
its then fair market value as determined by the Manager.
     3.5. Computation of Amounts. For purposes of computing the amount of any
item of Profit or Losses to be reflected in Capital Accounts, the determination,
recognition and classification of each such item shall be the same as its
determination, recognition and classification for Federal income tax purposes;
provided that:
          (a) any income that is exempt from Federal income tax shall be added
to such taxable income or losses;
          (b) any expenditures of the Company described in Section 705(a)(2)(B)
of the Code, or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Section 1.704-l(b)(2)(iv)(i) of the Treasury Regulations, shall be subtracted
from such taxable income or losses;

-19-



--------------------------------------------------------------------------------



 



          (c) if the Book Value of any property of the Company is adjusted
pursuant to Section 1.704-l(b)(2)(iv)(e) (in connection with a distribution of
such property) or (f) (in connection with a revaluation of Capital Accounts) of
the Treasury Regulations, the amount of such adjustment shall be taken into
account as Profit or Losses, from the disposition of such property;
          (d) if property that is reflected on the books of the Company has a
Book Value that differs from the adjusted tax basis of such property,
depreciation, amortization and gain or loss with respect to such property shall
be determined by reference to such Book Value, and
          (e) the computation of all items of Profit and Losses shall be made
without regard to any election pursuant to Section 754 of the Code that may be
made by the Company, unless the adjustment to basis of property of the Company
pursuant to such election is reflected in Capital Accounts pursuant to
Section 1.704-1(b)(2)(iv) of the Treasury Regulations.
     3.6. No Withdrawal from Capital Accounts. Except as otherwise expressly
provided herein, no Member shall be permitted to make any withdrawals from its
Capital Account.
     3.7. Guarantee Obligation. If any Member or an Affiliate of any Member
enters into a guaranty of a loan or other indemnity obligation (the “Guaranteed
Obligation”) in favor of a lender of the Company or a subsidiary of the Company
with the consent of the Members (the “Guaranteeing Party”), including without
limitation the guaranty or letter of credit issued by G&I V REIT in connection
with the Ravinia and ACP Financing as described below in Section 3.8(a), any
Member who is not a Guaranteeing Party or an Affiliate of a Guaranteeing Party
(a “Non-Guaranteeing Member”) shall be responsible for its Ratable Share of the
Guaranteed Obligation, except that no Member shall be responsible for
misfeasance or malfeasance attributable to the actions or inactions of another
Member or its Affiliates. If the Company is unable or does not pay any such
Guaranteed Obligation when such Guaranteed Obligation becomes due and payable,
the Guaranteeing Party shall provide written notice of such non-payment to the
Non-Guaranteeing Member as soon as practicable after becoming aware of such
non-payment. If, thereafter, the Guaranteeing Party pays all or a portion of the
Guaranteed Obligation either (a) with the consent of the other Member or (b)
because, in its reasonable determination, the Guaranteeing Party is required to
make such payment, then the Non-Guaranteeing Member shall reimburse the
Guaranteeing Party the Non-Guaranteeing Member’s Ratable Share of the amount
paid within ten (10) days of written demand. If, within such ten (10) day
period, the Non-Guaranteeing Member (or its Affiliate) has not paid its share of
the portion of the Guaranteed Obligation paid by the Guaranteeing Party, then
the Company (and the Guaranteeing Party shall have the authority to so cause the
Company to act) shall pay to the Guaranteeing Party from the Cash Flow and
Capital Proceeds that are distributable to the Non-Guaranteeing Party the
amounts payable to the Guaranteeing Party under this Section 3.7 (such amounts
shall be treated as first having been distributed to the Non-Guaranteeing Member
and then paid to the Guaranteeing Party). Any amounts paid by the Guaranteeing
Party shall accrue interest at a rate of fifteen percent (15%) per year
commencing ten (10) days after the later of (x) the date such amounts have been
paid and (y) the date on which the Guaranteeing Party notified the
Non-Guaranteeing Member of the amount paid on account of the Guaranteed
Obligation. Notwithstanding anything in this Agreement to the contrary, the
terms of this Section 3.7 shall

-20-



--------------------------------------------------------------------------------



 



not apply to a guaranty entered into by Colonial Realty Limited Partnership in
connection with the Colonial Financing.
     3.8. Reimbursement and Repayment Obligations.
          (a) The Company shall indemnify and hold G&I V REIT harmless from and
against any losses, claims, damages and liabilities to which G&I V REIT may
become subject arising out of or in connection with the loan commitment letter
or the indemnity made by G&I V REIT therein. In connection with the Ravinia and
ACP Financing, the Company shall reimburse G&I V REIT for any and all amounts
paid by G&I V REIT in connection with such guaranty and/or letter of credit and
no distributions of Cash Flow or Capital Proceeds to the Members shall be
permitted at any time amounts are due and payable under such reimbursement
agreement (“Ravinia and ACP Financing Expenses”).
          (b) Notwithstanding anything in the foregoing to the contrary, upon
the sale of (A) all of Colonial’s Membership Interests pursuant to either
Sections 7.8, 7.10 or 7.12 of this Agreement or, to the extent DRA is the
Offering Member, Section 7.11 of this Agreement or (B) all or substantially all
of the assets of the Company, the Company shall repay in full all outstanding
indebtedness (including accrued but unpaid interest) incurred by the Company in
connection with the Colonial Financing.
ARTICLE 4.
SPECIAL POWER OF ATTORNEY
     4.1. Grant of Power of Attorney. Each Member, by its execution hereof,
hereby irrevocably makes, constitutes and appoints the Manager as its true and
lawful attorney-in-fact, with power and authority in its name, place and stead,
to make, execute, sign, acknowledge and file on behalf of each of them and on
behalf of the Company (provided such actions shall not diminish such Member’s
rights or increase such Member’s obligations hereunder):
          (a) Such Certificates of Formation as may be required or permitted
pursuant to the provisions of this Agreement or by law;
          (b) Such amendments to the Certificate of Formation as the Manager
shall reasonably deem necessary or desirable consistent with this Agreement; and
          (c) All instruments, documents and certificates which may be deemed
necessary or desirable by the Manager to effect the termination of the Company
after its dissolution as provided in this Agreement.
     4.2. Terms of Grant. The foregoing appointment:
          (a) Is irrevocable and shall be deemed to be a special power coupled
with an interest in recognition of the fact that the Members will be relying
upon the power of the Manager to act as contemplated by this Agreement in such
execution, acknowledgment and filing and such other actions by the Manager on
behalf of each Member;

-21-



--------------------------------------------------------------------------------



 



          (b) Shall survive the dissolution or Bankruptcy of any Member granting
the same and the transfer, by operation of law or otherwise, by any such
granting Member of the whole or any part of its interest in and to the Company,
its capital, profits or losses hereunder; and
          (c) May be exercised by the Manager on behalf of each Member by a
facsimile signature of the Manager or by listing all of the Members executing
any instrument with a single signature of the Manager, as attorney-in-fact for
all of them.
     4.3. Separate Form. The foregoing appointment is self operative but, in
confirmation thereof, each Member hereby agrees to execute, acknowledge and
deliver to the Manager, promptly upon request therefor by the Manager, a power
of attorney in recordable form satisfactory to the Manager evidencing the
foregoing appointment.
ARTICLE 5.
MANAGEMENT OF THE COMPANY
     5.1. Duties and Responsibilities of the Manager. Except as otherwise
expressly provided herein and subject to the limitations contained in
Sections 5.4 and 5.12, the Manager shall have the exclusive right and power to
manage, operate and control the Company in accordance with the terms hereof and
the Act, which right and power shall include, without limitation, the right and
power:
          (a) To perform the obligations provided elsewhere in this Agreement to
be performed by the Manager;
          (b) To make decisions and cause the Company to take actions with
respect to the Merger Transactions and the Merger Agreement, including without
limitation, to make all elections thereunder or relating thereto, to enforce and
defend the Company’s (and its Affiliates’) rights, and to cause the Company (and
its Affiliates) to comply with its obligations under and with respect to the
Merger Agreement. In that connection, without limiting the foregoing, the
Manager may cause the Company and its Affiliates: (i) to grant mortgages (and
deeds of trust), pledges and other security interests, and enter into loan
documents, indemnities and guaranties evidencing and securing such financings on
terms and conditions reasonably approved by the Manager, (ii) to enter into
hedge agreements, interest rate cap agreements and other agreements in
connection with any acquisition financing obtained by the Company or its
Affiliates, and (iii) to create and transfer the Properties or the Company’s
interests in Properties to special purpose entities, which are directly or
indirectly owned by the Company, with or without independent directors,
independent managers and/or springing members. Notwithstanding the foregoing,
the Manager shall not, and shall cause the Company or any of its subsidiaries
not to, enter into any hedge, interest rate cap or similar agreements after the
date of this Agreement in connection with any acquisition financing obtained by
the Company or its Affiliates unless such agreements qualify as hedges under
applicable accounting rules;
          (c) To create reasonable reserves for capital improvements, tenant
improvements, working capital or for the payment of the expenses or anticipated
expenses of the Company;

-22-



--------------------------------------------------------------------------------



 



          (d) To open accounts and deposit and maintain funds in the name of the
Company in banks, savings and loan associations or trust companies; provided,
however, that the Company funds shall not be commingled with the funds of any
other Person;
          (e) To take all required action to qualify the Company or its
subsidiaries to do business in any state or jurisdiction in which the Manager
deems such qualification necessary or advisable;
          (f) To amend this Agreement to reflect the permitted addition or
substitution of Members;
          (g) To select the Company’s professionals and take action and make
decisions in connection with all accounting and tax matters (except that the
designation of the Accountants and the Company’s tax return preparer shall be in
accordance with the terms set forth in the definition of “Accountants” in
Article 1 and Section 10.4(d), respectively);
          (h) To cause the Company to take any action and make any decision with
respect to any agreement between the Company and/or a subsidiary of the Company
and a Colonial Person (including, without limitation, to enforce and defend the
Company’s (or its Affiliate’s) rights with respect to such agreement);
          (i) To cause the Company or its Affiliate to enter into, modify and
terminate management and leasing agreements and other agreements with respect to
the Properties and to cause the Company or its Affiliates to take action and
make decisions with respect to such agreements including the right to terminate
any such agreements;
          (j) To cause the borrowing of money, granting of mortgages (or deeds
of trust), granting of pledges or other security interests by the Company or its
Affiliates or issuance of preferred equity interests in the Company (subject to
the provisions of Section 3.2(e)) or any of the Company’s Affiliates; to cause a
prepayment or Refinancing and to cause a recasting, increasing, modification,
consolidation or extension any obligation affecting the Company or any Property
or any interest therein, and in connection therewith to cause the Company and
its Affiliates to enter into any documentation relating to any of the foregoing
and to create and transfer the Properties or the Company’s interests in
Properties to special purpose entities, which are directly or indirectly owned
by the Company, with or without independent directors, independent managers
and/or springing members;
          (k) To cause the Company or any of its Affiliates to sell, net lease,
develop or subdivide any Property (or any portion thereof) and in connection
therewith to cause the Company to enter into any documentation relating thereto;
          (l) Except as set forth in Section 5.2(d), to cause the approval and
execution of all leases for space at any Property, which rights may be delegated
by the Manager to a property manager or any other leasing agent of any Property;
          (m) To approve the annual operating and capital plan for each
Property;

-23-



--------------------------------------------------------------------------------



 



          (n) To cause the Company and its subsidiaries to enter into the
property management rights agreements in the forms attached hereto as Exhibits
D-1, D-2 and D-3, as applicable, and modify and terminate such agreements as may
be required from time to time by the ERISA counsel for investors in DRA;
          (o) To adjust, compromise, settle or refer to arbitration any claim in
favor of or against the Company or its direct or indirect subsidiaries, or
institute, prosecute or defend any legal action or proceeding or any arbitration
proceeding for or on behalf of the Company or its direct or indirect
subsidiaries; and
          (p) To execute and to cause the Company and its direct or indirect
subsidiaries to, acknowledge and deliver any and all instruments necessary or
desirable in effectuating the foregoing.
     5.2. Colonial Management Agreements and Employees.
          (a) Concurrently with the closing of the Merger Transactions, the
Company caused the title owner of each of the Properties listed on Exhibit E to
enter into a Colonial Management Agreement with the Colonial Property Manager.
The Colonial Management Agreement for each Property listed on Exhibit E shall
provide, among other things, that the Company will reimburse each Colonial
Property Manager the Property Salary Expenses (as defined in the Colonial
Management Agreements) and the costs of (x) the salaries and benefits (the
“Salary Amounts”) of persons employed by it or its Affiliates, to the extent
such employees are engaged with respect to such Property in performing the
specific functions identified on Exhibit H attached to the Colonial Management
Agreement, whether such employees are located on or off site, so long as the
Salary Amounts are actually reimbursed to the owner of such Property by the
tenants of such Property as operating expense reimbursements plus (y) such
additional Salary Amounts which are not reimbursed by the tenants (the
“Non-Reimbursed Salary Amounts”) up to the Maximum Salary Reimbursement Amount
(as hereinafter defined). The “Maximum Salary Reimbursement Amount” shall mean,
for any calendar year, the sum of all Non-Reimbursed Salary Amounts paid by the
Company or an Affiliate of the Company under a Colonial Management Agreement up
to a maximum of $500,000. The Manager and Colonial shall determine the
allocation of such $500,000 limit among the Properties in the event the
Non-Reimbursed Salary Amounts for all such Properties exceed $500,000 in a
calendar year. If a Colonial Management Agreement for a Property listed on
Exhibit E terminates, the $500,000 limit shall be reduced pro rata in proportion
to the reduction of the square footage of the Properties listed on Exhibit E
managed by the Colonial Property Manager.
          (b) Colonial acknowledges the importance to DRA and the Company that
the Colonial Property Managers be properly staffed at all times so that the
Colonial Property Managers may perform their obligations under the respective
Colonial Management Agreements with diligence and a high degree of skill and
care. Colonial also acknowledges that continuing the employment after the
closing of the Merger Transactions of many of the property level and corporate
level employees involved with the management and operation of the Properties is
important to the ongoing smooth and proper management and operation of the
Properties listed on Exhibit E. DRA acknowledges that regardless of whether
Colonial Property Managers or their Affiliates hired any employees formerly
employed by CRT or its Affiliates, any and all

-24-



--------------------------------------------------------------------------------



 



severance payments payable to former employees of CRT or any of its Affiliates
pursuant to employment, severance or other similar agreements or arrangements
between such employee and CRT or such CRT Affiliate shall be expenses of the
Company and neither Colonial nor any of its Affiliates shall have any
obligations whatsoever with respect to such payments, other than in its capacity
as a Member of the Company.
          (c) If Manager terminates Without Cause a Colonial Management
Agreement, and following such termination the aggregate management fees that
were received under all remaining Colonial Management Agreements (taking into
account the prior termination Without Cause of other Colonial Management
Agreements) during the twelve calendar months immediately preceding the
effective date of such termination is less than seventy-five percent (75%) of
the aggregate management fees projected for the first year of the Company’s
operation (the “Projected Management Fee Base”), which Projected Management Fee
Base is subject to increase or decrease, as the case may be, by the increase or
decrease in projected management fees caused solely by the sale or purchase of
Properties, then Colonial shall be entitled to elect to have its entire
Membership Interest purchased pursuant to the provisions of Section 7.12. A
termination “Without Cause” shall mean a termination not for any of the
following reasons: fraud, willful misconduct, gross negligence or material
breach of an obligation under a Management Agreement which breach has not been
cured within thirty (30) days of notice thereof or the Bankruptcy of the
Colonial Property Manager.
          (d) Colonial shall have the exclusive power and authority to negotiate
leases, and to cause the Company to cause leases to be executed, with respect to
space in the Properties in which a Colonial Property Manager is the property
manager, on terms and conditions consistent with the leasing guidelines
contained in the Operating Plan for such Property approved by Manager from time
to time; provided, however, nothing herein shall be deemed authority for
Colonial to incur amounts on behalf of the Company other than as expressly set
forth in an Operating Plan or to approve leases, without the Manager’s consent,
which (i) cover in excess of 5,000 square feet of space, (ii) grant a tenant an
option to expand or purchase option, (iii) require landlord to provide any
service not typically provided to tenants of similar space at the applicable
Property, (iv) are on economic terms not contemplated by the applicable
Operating Plan, (v) contain material adverse modifications to a Property’s
standard lease form or (vi) violate the terms of any agreement binding the
Property, the Company or any Affiliate of the Company. Colonial shall copy
Manager on all lease proposals, letters of intent and lease documents sent to
and received from prospective tenants.
          (e) Except as provided in Section 5.2(f), provided that Colonial
Persons have a Percentage Interest equal to or greater than fifteen percent
(15%) (except to the extent reduced as a result of sale of Membership Interests
pursuant to Section 7.8 or Section 7.10(d)), and further provided each Colonial
Property Manager is substantially in compliance with the terms of all Colonial
Management Agreements then in effect, the Company shall not enter into a new
property management agreement with respect to any Property that is acquired by
the Company or any subsidiary of the Company (excluding any property acquired
for development or redevelopment) subsequent to the date of this Agreement (or
as to which the existing management agreement with a third party manager expires
or terminates after the date of this Agreement), unless the Manager, on behalf
of the Company, first offers to Colonial the opportunity for a Colonial Property
Manager to manage such Property on substantially the same

-25-



--------------------------------------------------------------------------------



 



terms on which the Company intends to offer a third party property manager to
manage such Property. Such offer (each a “Management Offer”) shall be made in
writing and shall set forth all material terms thereof. Colonial shall accept
such Management Offer, if at all, within fifteen (15) days from the date it
receives the Management Offer. If Colonial does not accept such Management Offer
in writing within such fifteen (15) day period, then it shall be deemed to have
declined the Management Offer and the Company shall have the right to enter into
a property management agreement with any other third party, provided, however,
that if the Company agrees to pay such third party a management fee in excess of
one hundred and five percent (105%) of the management fee set forth in the
Management Offer, then the Company must submit a revised Management Offer to
Colonial and the procedures set forth above shall be repeated. If Colonial
accepts the Management Offer then the Company and the Colonial Property Manager
shall enter into a property management agreement on the terms set forth in the
Management Offer and otherwise consistent with the Colonial Management
Agreement. Notwithstanding anything in the foregoing to the contrary, the
Company shall be permitted, without having to provide Colonial with a Management
Offer, to retain any existing property manager at a Property or hire any party
required, in the Manager’s reasonable determination, as part of the acquisition
of a new Property, including without limitation a property manager the Company
is requested to hire by its joint venture partner, or as the Company may
otherwise be contractually obligated.
          (f) Notwithstanding anything to the contrary in Section 5.2(e) above,
(i) in the event that the existing third-party manager for either of the
Properties known as Las Olas Centre, Fort Lauderdale, Florida and Atlantic
Center Plaza, Atlanta, Georgia, desires to terminate the property management
agreement for any such Property, the Manager shall cooperate with such
third-party manager to effectuate the termination of such agreement in
accordance with its terms and (ii) Colonial shall have the right to enter into
property management agreements for each such Property for a management fee of
2.5% of the monthly “Gross Income,” as defined in the Colonial Management
Agreement, and on terms otherwise consistent with the Colonial Management
Agreement.
     5.3. Reimbursement for Company Expenses. The Company shall bear all
expenditures incident to its formation. The Manager shall be entitled to
reimbursement by the Company for all out-of-pocket expenses reasonably paid or
incurred by it in connection with the discharge of its duties and obligations
under this Agreement, including without limitation Merger Expenses and expenses
incurred by it or any DRA Person in connection with due diligence, negotiation
and administration of the Merger Agreement, closing of the Merger Transactions
and management of the Company (including travel expenses) or otherwise
reasonably paid and incurred by it on behalf of the Company. The Manager shall
not be reimbursed for any costs or expenses relating to the general operation of
its business. Colonial shall be entitled to reimbursement by the Company for all
out-of-pocket expenses reasonably paid or incurred by any Colonial Person in
connection with the discharge of its duties and obligations under this
Agreement, including without limitation Merger Expenses and expenses incurred by
it or any Colonial Person in connection with due diligence, negotiation and
administration of the Merger Agreement and closing of the Merger Transactions
(including travel expenses) or otherwise reasonably paid and incurred by it on
behalf of the Company. Colonial shall not be reimbursed for any costs or
expenses relating to the general operation of its business or for any costs or
expenses of or incurred by a Colonial Property Manager or its Affiliates in
connection with

-26-



--------------------------------------------------------------------------------



 



services rendered or to be rendered pursuant to a Colonial Management Agreement
except as expressly provided by this Agreement.
     5.4. Major Decisions. Notwithstanding the grant of authority to the Manager
under Section 5.1 hereof, without the prior written approval of each Member that
is an Affiliate of either Colonial REIT or G&I V REIT, the Manager shall not:
          (i) Do any act in contravention of this Agreement;
          (ii) Employ, or permit the Company to employ, the funds or assets of
the Company in any manner except for the exclusive benefit of the Company;
          (iii) Perform any act which would, at the time such act occurred,
subject any Member to liability as a Member in any jurisdiction;
          (iv) Cause the Company (or any subsidiary of the Company) to sell,
exchange or otherwise dispose of a Property or the interest of the Company and
its subsidiaries therein for consideration other than cash;
          (v) Cause a Refinancing of the Chase Financing, on a Property by
Property basis, in an amount less than the original principal amount of the
Chase Financing allocated to each such Property;
          (vi) Cause the Company (or any subsidiary of the Company) to merge
into or consolidate with any Person for consideration other than cash;
          (vii) Cause the Company (or any subsidiary of the Company) to enter
into any contract or agreement with any Member or the Manager or any Affiliate
of any Member or the Manager, except to enter, modify or terminate the property
management rights agreements as set forth in Section 5.1(n) of this Agreement;
          (viii) Cause the Company (or any subsidiary of the Company) to consent
to or otherwise suffer to exist any plan of reorganization or liquidation in
connection with any Bankruptcy, reorganization, debt arrangement or any
dissolution, winding up or liquidation proceeding that would involve the receipt
by the Members or the Company (or any subsidiary of the Company) of
consideration other than cash;
          (ix) Enter into any lease covering in excess of 5,000 square feet of
space; or
          (x) Approve the annual operating and capital plan with respect to any
Property (other than those managed by a Colonial Property Manager, approval of
which shall be subject to the terms of the applicable Colonial Management
Agreement) (any such plan, the “Operating Plan”).
Each of the foregoing is hereinafter referred to as a “Major Decision.”

-27-



--------------------------------------------------------------------------------



 



     5.5. Duties; Reliance. In carrying out its duties, obligations and
responsibilities under this Agreement, the Manager shall refrain from engaging
in grossly negligent or reckless conduct or intentional misconduct or any
knowing violation of law. In discharging its duties, the Manager shall be fully
protected to the extent permitted by law in relying in good faith upon the
records maintained by the Company in the ordinary course of its business and
upon such information, opinions, reports or statements by any of the Members or
any agents of the Company, or by any other Person, as to matters the Manager
reasonably believes are within such other Person’s professional or expert
competence. The Manager has no fiduciary or other duty to the Members except as
expressly set forth in this Agreement.
     5.6. Manager’s Time. The Manager and its directors, officers and employees,
shall devote to the affairs of the Company so much of their time as they, in
their discretion, deem necessary or advisable properly to carry on the Company’s
business. Except as specifically provided in this Agreement, the Manager shall
not receive any salary or similar fees in connection with its services
hereunder.
     5.7. No Liability; Indemnity. No Member shall have any personal liability
for the repayment of the Capital Contribution of any Member. No Member shall be
liable, responsible or accountable to the Company or any Member for any act or
omission performed or omitted pursuant to the authority granted to it hereunder
or by law, or for any claim, loss, damage, liability or expense (including
without limitation, attorneys’ fees), resulting from the performance of its
duties hereunder except in the case of gross negligence or bad faith. The
Company shall indemnify the Manager and any Member and hold it harmless from any
claim, loss, damage, liability or expense (including without limitation,
attorneys’ fees), incurred or sustained by it by reason of any act performed by
it or any omission by it for or on behalf of the Company, except in the case of
gross negligence or bad faith, consistent with the requirements of Sections 5.1
and 5.5, but this indemnity shall not require the Members to make any Capital
Contribution therefor.
     5.8. Reliance by Third Parties. Third parties dealing with the Company may
rely conclusively upon the power and authority of the Manager to act as set
forth herein and shall not be required to inquire into or ascertain the
authority of the Manager so to act.
     5.9. General Authority. The Manager shall, except as otherwise provided in
this Agreement, have all the rights and powers and shall be subject to all the
restrictions and liabilities of a manager in a limited liability company under
the laws of the State of Delaware.
     5.10. Non-Exclusivity and No Conflict. Subject to Section 2.6, any Member,
regardless of whether such Member is a Manager, and/or any Affiliate thereof,
may engage in or possess an interest in other business ventures of every nature
and description, independently or with others, including, but not limited to,
the ownership, financing, operation, management, syndication, brokerage and
development of other real property, and neither the Company nor any Members
thereof shall have any right by virtue of this Agreement in such independent
ventures or to the income, profits or losses derived therefrom. The fact that a
Member, regardless of whether such Member is a Manager, or any member of his
family or any Affiliate thereof, as the case may be, is employed by, or is
directly or indirectly interested in or connected with, any Person with which
the Company transacts business shall not prohibit the Manager from dealing

-28-



--------------------------------------------------------------------------------



 



with such Person on market rate terms, and neither the Company nor any Members
thereof, as such, shall have any rights in such Person, or to any income,
profits or losses derived therefrom. The duties of the Manager hereunder shall
not prevent it from rendering similar services to other Persons, firms, trusts,
corporations or other entities. The parties hereto acknowledge that the parties
hereto, their respective Affiliates, and the officers, directors and/or
shareholders of the Manager and its Affiliates may have different financial
interests and/or investment goals and priorities with respect to their
investment in the Company. Each party agrees that no conflict of interest exists
and no conflict of interest or breach of fiduciary duty shall be asserted
against any party hereto, their respective Affiliates, or the officers,
directors and/or shareholders of the Manager or its Affiliates, on account of
acts or omissions influenced or driven by such different interests, goals or
priorities.
     5.11. Appointment of Successor Managers. If the Manager ceases to serve as
a manager for any reason, a successor Manager shall be appointed in accordance
with the provisions of this Section 5.11. So long as DRA Persons have an
aggregate Percentage Interest that is greater than the aggregate Percentage
Interests then held by Colonial Persons, the successor Manager shall be the DRA
Person with the greatest Percentage Interest or an Affiliate thereof. If DRA
Persons do not have an aggregate Percentage Interest that is greater than the
aggregate Percentage Interests then held by Colonial Persons, the successor
Manager shall be the Member that, together with its Affiliates, holds the
greatest Percentage Interests and, within such group, shall be the Member with
the greatest Percentage Interest. The successor Manager shall execute and
deliver an instrument agreeing to be bound by the terms of this Agreement
applicable to the “Manager.” If such Member with the greatest Percentage
Interest does not agree to serve as the successor Manager, the successor Manager
shall be a Member elected by Members holding a majority of the Percentage
Interests. In the event that a successor Manager will not be a DRA Person, then
each Member that is not an Affiliate of the successor Manager shall be entitled
to elect to have their entire Membership Interest purchased pursuant to the
provisions of Section 7.12. Notwithstanding anything in this Agreement to the
contrary, DRA shall not be permitted to transfer its managerial interest in the
Company to any Person other than an Affiliate of a DRA Person or in connection
with a Transfer of Membership Interests pursuant to this Section 5.11.
     5.12. REIT Protections. Except as otherwise provided by this Agreement,
(a) without the prior consent of each Member that is an Affiliate of either
Colonial REIT or G&I V REIT, Manager shall not cause or permit the Company, or
any subsidiary of the Company, to
          (i) acquire any stock or securities of another issuer, provided,
however, that the Company, or a subsidiary of the Company, may acquire one
hundred percent (100%) of the interests in Sellco and one or more subsidiary
limited liability companies or limited partnerships, so long as SellCo has made
the Taxable REIT Subsidiary election required in Section 5.12(f) below and any
such limited liability companies or limited partnerships are disregarded as
entities for income tax purposes, and the respective limited liability company
agreements or limited partnership agreements contain the provisions specified in
this Section 5.12 of this Agreement, and provided further, that the Company, or
a subsidiary of the Company, may acquire assets described in Code 856(c)(4) (A);

-29-



--------------------------------------------------------------------------------



 



          (ii) enter into any lease or permitting any sublease which provides
for rent based upon any Person’s income or profits (as determined for purposes
of Section 856(d)(2)(A) of the Code), excluding for this purpose a lease or
sublease that provides for rent based in whole or in part on a fixed percentage
or percentages of gross receipts or gross sales of any person;
          (iii) enter into any lease which provides for the rental to others of
personal property, except a lease which provides for the rental of both personal
property and real property and in which the personal property accounts for less
than fifteen percent (15%) of the total rent attributable to the property
subject to such lease (as determined pursuant to Section 856(d)(1) of the Code);
          (iv) engage in any sale or exchange of property other than a Sale
Property by Sellco or its subsidiaries (whether or not such exchange qualifies
for the nonrecognition of gain under Section 1031 of the Code), other than
through a subsidiary of the Company that is treated as a corporation for federal
income tax purposes and that is treated as a Taxable REIT Subsidiary (as defined
in section 856(l) of the Code) of Colonial REIT and a DRA Person, on or after
the closing date and through December 31, 2005;
          (v) acquire or hold debt unless (a) the amount of interest income
received or accrued by the Company under such loan does not, directly or
indirectly, depend in whole or in part on the income or profits of any person,
and (b) the debt is secured by mortgages on real property or on interests in
real property that have a value at least equal to the amount of such debt and
any other debt that is senior to or pari pasu with the debt acquired or held by
the Company;
          (vi) [intentionally omitted];
          (vii) engage in any sale or exchange property that could result in the
imposition of a prohibited transactions tax on Colonial REIT or any DRA Person
pursuant to Section 857 of the Code in the reasonable opinion of the Company’s
lawyers;
          (viii) make an election or take any action that would cause the
Company to be treated as an entity that is not classified as a partnership for
federal income tax purposes (including a publicly traded partnership as defined
in Section 7704 of the Code);
          (ix) enter into any agreement where the Company receives amounts,
directly or indirectly, for rendering services to the tenants of the Properties
other than (a) amounts received for services that are customarily furnished or
rendered in connection with the rental of real property of a similar class in
the geographic areas in which the Properties are located where such services are
either provided by (x) an Independent Contractor (as defined in
Section 856(d)(3) of the Code) who is adequately compensated for such services
and from which the Company does not, directly or indirectly, derive revenue or
(y) a Taxable REIT Subsidiary (as defined in Section 856(l) of the Code) of both
of the Upstream REITs (or one of the Upstream REITs to the extent that the

-30-



--------------------------------------------------------------------------------



 



arrangement would not cause either of the Upstream REITs to directly or
indirectly receive any “impermissible tenant service income” within the meaning
of Section 856(d)(7) of the Code) who is adequately compensated for such
services or (b) amounts received for services that are customarily furnished or
rendered in connection with the rental of space for occupancy only (as opposed
to being rendered primarily for the convenience of the tenants at the
Properties);
          (x) enter into any agreement or other arrangements that, in the
aggregate, would result in either (i) more than five percent (5%) of the annual
gross income received or accrued by the Company from all sources for each
calendar year failing to qualify as under Section 856(c)(2) of the Code, or
(ii) more than twenty-five percent (25%) of the annual gross income received or
accrued by the Company from all sources for each calendar year failing to
qualify as under Section 856(c)(3) of the Code; or
          (xi) hold cash of the Company available for operations or distribution
in any manner other than a traditional bank checking account or money market
account.
          (b) While Manager shall not be required independently to determine
whether any transaction or arrangement not otherwise expressly prohibited under
a provision in this Section 5.12 would adversely affect the ability of any
Colonial Affiliate or DRA Affiliate to qualify as a REIT or would result in the
imposition of any taxes or penalties under Parts II and III of Subchapter I of
Subtitle A of the Code, as now enacted or hereafter amended, if the Manager has
actual knowledge, or is otherwise informed by any DRA Affiliate or Colonial
Affiliate in the exercise of such DRA Affiliate’s or Colonial Affiliate’s
reasonable judgment, that a transaction or arrangement could have an adverse
effect on the DRA Affiliate’s or Colonial Affiliate’s ability to qualify as a
REIT or could result in the imposition of any taxes or penalties under Parts II
and III of Subchapter I of Subtitle A of the Code, as now enacted or hereafter
amended, the Manager shall take such actions (or refrain from taking such
actions) as are reasonably required to protect the DRA Affiliate’s and the
Colonial Affiliate’s REIT status; provided, however, that the terms of this
Section 5.12 are in addition to, and shall not limit or create an exception to,
any of the specific restrictions on the authority of the Manager set forth
elsewhere in this Agreement.
          (c) So long as Colonial holds a direct or indirect ownership interest
in the Company, unless written consent to a particular action, or waiver to this
provision, in writing, is received from Colonial, the Company shall not own or
acquire any securities, including debt securities, of any issuer unless the
Manager, after reasonable diligence, has determined that such ownership or
acquisition would not jeopardize any Colonial Affiliate’s status as a “real
estate investment trust” for federal income tax purposes pursuant to
Section 856(c)(4) of the Code.
          (d) Upon request of Colonial, the Company shall make available to
Colonial and/or its counsel such documents and/or other information regarding
its structure , assets, and operations as are reasonably necessary for Colonial
and such counsel to conduct due diligence with respect to any Colonial
Affiliate’s qualification as a “real estate investment trust” under the Code.

-31-



--------------------------------------------------------------------------------



 



          (e) Without the prior written consent of Colonial, the Company shall
not elect to be taxed as a corporation for federal income tax purposes or
otherwise take, or omit to take, any action that reasonably could be expected to
cause the Company to be treated as a corporation, or to be treated as an
association taxable as a corporation, for federal income tax purposes.
          (f) Notwithstanding any provision to the contrary, the Company shall
elect to treat Sellco as a corporation for federal income tax purposes, and
Colonial shall have the right to cause the election of Taxable REIT Subsidiary
(as defined in Section 856(l) of the Code) status with respect to Colonial for
Sellco and any other subsidiary that is not treated as a partnership or a
disregarded entity for federal income tax purposes.
     5.13. ERISA Protection. The Manager shall use its best efforts to operate
the Company (and the direct and indirect subsidiaries of the Company) and
conduct its business and affairs in such a way as the Company’s assets will not
be deemed to be “plan assets” for purpose of ERISA and the Department of Law
Regulations, 29 C.F.R. Section 2510.3-101.
     5.14. Disposition Fees.
          (a) Upon the sale of one or more of the Sale Properties to a third
party, before any distribution is made to the Members, so long as a Colonial
Person is a Member of the Company, the Company shall pay to the applicable
Colonial Property Manager (or its designee) a disposition fee equal to 0.15% of
the net proceeds from such sale (after paying all transaction costs, expenses
and fees in connection with the sale). Upon the sale of one or more of the Hold
Properties to a third party, before any distribution is made to the Members, the
Company shall pay a disposition fee as follows: (i) so long as a Colonial Person
is a Member of the Company, to the applicable Colonial Property Manager (or its
designee) equal to 0.10% of the net proceeds from such sale (after paying all
transaction costs, expenses and fees in connection with the sale); and (ii) so
long as a DRA Person is a Member of the Company, to DRA (or its designee) equal
to 0.57% of the net proceeds from such sale (after paying all transaction costs,
expenses and fees in connection with the sale). No disposition fee shall be
payable upon the disposition of any other Property other than a Sale Property or
Hold Property as set forth in this Section 5.14.
          (b) If Ravinia is sold prior to December 31, 2007, so long as either
(i) a Colonial Property Manager is the property manager of such Property
pursuant to a Colonial Management Agreement as of the date of such sale or
(ii) the Colonial Property Manager of Ravinia was previously terminated Without
Cause, the Company shall pay such Colonial Property Manager (or its designee) an
amount equal to $1,300,000.00, less the sum of all amounts received by such
Colonial Property Manager under the Colonial Management Agreement for such
Property (including under the exclusive leasing arrangement pursuant to
Exhibit G of such Colonial Management Agreement) through the date of such sale.
          (c) The disposition fees payable under this Section 5.14 shall be
subordinate to any obligations of the Company required to be paid out of Capital
Proceeds pursuant to any loan documents or reimbursement agreements or similar
agreements.

-32-



--------------------------------------------------------------------------------



 



ARTICLE 6.
RIGHTS OF MEMBERS; LIMITED LIABILITY
     6.1. No Authority to Bind the Company. Except as set forth in
Section 5.2(d) above, the Members shall have no authority to act for or bind the
Company, such powers being vested solely and exclusively in the Manager. The
rights of the Members shall include only (i) such rights as are expressly
provided in this Agreement and (ii) such other rights as may be granted under
the Act to Members who are not managers.
     6.2. No Member Liability. No Member or, in appropriate case, former Member,
shall be liable for any debts or obligations of the Company in excess of its
Capital Contribution (subject to any non-waivable obligation of a Member of the
Company under the Act to repay any distributed funds).
     6.3. Restrictions on Members. Except as otherwise provided in this
Agreement, no Member shall have the right or power to:
          (a) Withdraw or reduce its Capital Contribution to the Company or any
part of its Capital Account;
          (b) Cause the dissolution of the Company;
          (c) Except as provided herein, have priority over any other Member
either as to the return of Capital Contributions or as to distributions. Other
than upon the dissolution and Liquidation of the Company as provided by this
Agreement, there has been no time agreed upon when the Capital Contribution of
each Member may be returned; or
          (d) Bring an action for partition against the Company.
ARTICLE 7.
TRANSFER OF MEMBERSHIP INTERESTS
     7.1. Withdrawal of Members. Except as otherwise provided herein, no Member
may resign, withdraw or retire voluntarily from the Company without the consent
of the Manager.
     7.2. Death, Dissolution or Bankruptcy of a Member. The death, insanity,
dissolution or Bankruptcy of a Member or other event that causes a Member to
cease to be a Member in the Company shall not, in and of itself, cause a
dissolution of the Company. Upon the death, insanity, dissolution or Bankruptcy
of a Member, the representative or successor-in-interest thereof, as the case
may be, shall (subject to the election of the remaining Member set forth below)
be deemed to be an assignee of the economic interest of the Member and may apply
for admission to the Company as a Substituted Member upon compliance with
Sections 7.4 and 7.5 unless the remaining Member (directly or through its
designee) elects to purchase such Member’s interest at its fair market value.
The foregoing provisions of this Section 7.2 shall not apply in the event of any
dissolution if such dissolution is promptly cured and the Member reinstated.

-33-



--------------------------------------------------------------------------------



 



     7.3. Additional Members. Except for Substituted Members, no additional
Members shall be admitted to the Company.
     7.4. Transfers by Members.
          (a) Except as otherwise provided herein, no Person’s direct or
indirect interest in the Company shall be sold, assigned, transferred, pledged,
hypothecated, granted a security interest in, encumbered or in any other manner
disposed of (any such action, a “Transfer”) without (i) the prior written
consent of the Manager (or, in the case of a Transfer by the Manager or a Member
that is an Affiliate of the Manager of more than fifty percent (50%) of its
direct or indirect interest in the Company, the other Members), which consent
may be withheld in its or their sole and absolute discretion, (ii) a statement
from the transferee of such Person’s interest that the transferee intends to
hold such interest for investment purposes, and (iii) if required by the Manager
(or, as to a Transfer by the Manager or a Member that is an Affiliate of the
Manager of more than fifty percent (50%) of its direct or indirect interest in
the Company, such other Members), an opinion of its counsel, in form and
substance reasonably acceptable to the Manager (or, as to a Transfer by the
Manager or a Member that is an Affiliate of the Manager of more than fifty
percent (50%) of its direct or indirect interest in the Company, such other
Members), to the effect that such Transfer shall not violate or cause the
Company to violate any applicable Federal, state or local securities law,
regulation or interpretive ruling. The Manager’s (or, as to a Transfer by the
Manager or a Member that is an Affiliate of the Manager of more than fifty
percent (50%) of its direct or indirect interest in the Company, such other
Members’) consent shall not be required if after the fifth anniversary of the
date of this Agreement (x) Colonial, or any of its successors or assigns, or
(y) both the Manager and DRA, or any of their successors or assigns, are seeking
to Transfer their Membership Interest and have complied with Section 7.10 below.
In the event of an attempt to effect a Transfer in violation of the provisions
of this Agreement, the Members or any one of them, in addition to all other
rights and remedies which they may have in law, in equity or under the
provisions of this Agreement, shall be entitled to a decree or order restraining
and enjoining such attempted Transfer and the offending Person shall not plead
in defense thereto that there would be an adequate remedy at law, it being
recognized and agreed that the injury and damage resulting from such a breach
would be impossible to measure monetarily. Notwithstanding the foregoing, a
“Transfer” shall not include a Transfer of interests in Colonial Realty Limited
Partnership or Colonial REIT or their respective successors or any Transfer of
an interest in the Company that may be deemed to occur by reason of a merger or
consolidation involving the interests Colonial Realty Limited Partnership or its
successor.
          (b) The Manager’s (or, as to a Transfer by the Manager or a Member
that is an Affiliate of the Manager of more than fifty percent (50%) of its
direct or indirect interest in the Company, the other Members’) consent pursuant
to Section 7.4(a) shall not be required for:
               (i) an assignment of interests (direct or indirect) in or by DRA
to an entity managed or advised by DRA Advisors LLC, or its successors or
assigns, pursuant to a bona fide arms-length written agreement pursuant to which
DRA Advisors LLC (or some or all of its principals), or its (or their)
successors or assigns, has discretion over the day-to-day management of the
investments of such entity (a “Permitted DRA Assignee”). Upon an assignment of a
Membership Interest to a Permitted DRA Assignee, subject to compliance with

-34-



--------------------------------------------------------------------------------



 



the other provisions of Sections 7.4 and 7.5, the Permitted DRA Assignee shall
be admitted as a Member. No such assignment will be permitted without the
consent of the other Member unless (a) such other Member receives at least
10 days’ prior written notice of the effective date of such assignment, (b) such
assignment is not prohibited by the documents evidencing or securing any loan
encumbering any Property or the interest of the Company in such Property and
would not cause a default under such documents, (c) the assignor or assignee
pays any transfer or other taxes incurred pursuant to such assignment and
(d) the assignor or assignee pays any cost or expense required to be paid to any
lender of any Property or the Company or a direct or indirect subsidiary of the
Company in connection with such assignment;
               (ii) an assignment of interests (direct or indirect) in or by
Colonial only to an Affiliate of Colonial; provided that Colonial owns directly
or through subsidiaries at least fifty-one percent (51%) of such Affiliate at
all times and has full management over such Affiliate (a “Permitted Colonial
Assignee”). Upon an assignment of a Membership Interest to a Permitted Colonial
Assignee, subject to compliance with the other provisions of Sections 7.4 and
7.5, the Permitted Colonial Assignee shall be admitted as a Member. No such
assignment will be permitted without Manager consent unless (a) the Manager
receives at least 10 days’ prior written notice of the effective date of such
assignment, (b) such assignment is not prohibited by the documents evidencing or
securing any loan encumbering any Property or the interest of the Company in
such Property and would not cause a default under such documents, (c) the
assignor pays any transfer or other taxes incurred pursuant to such assignment,
and (d) the assignor pays any cost or expense required to be paid to any lender
of any Property or the Company or any direct or indirect subsidiary of the
Company in connection with such assignment; or
               (iii) a Transfer pursuant to Sections 7.10 or 7.12.
     7.5. Substituted Members. Anything herein contained to the contrary
notwithstanding:
          (a) No successor-in-interest of a Member and no assignee or transferee
of all or any part of a Member’s Membership Interest shall be admitted to the
Company as a Member except upon compliance with the provisions of Section 7.4
and, in addition, only after:
           (i) submitting to the Manager a duly executed and acknowledged
counterpart of the instrument or instruments making such transfer, together with
such other instrument or instruments, including, but not limited to, a
counterpart of this Agreement as it then may have been amended, signifying such
transferee’s agreement to be bound by all of the provisions of the Agreement,
including, but not limited to, the restrictions upon transfers of interests
therein and thereto, all of the foregoing in such form and substance as shall be
reasonably satisfactory to the Manager; and
           (ii) agreeing to bear all costs and expenses, including reasonable
legal fees of the Company, incurred in effecting such substitution.
     Upon such transferee’s compliance with the foregoing provisions, each of
the Members shall take all actions reasonably required to effectuate the
recognition of the effectiveness of such transfer and the admission of such
transferee to the Company as a Substituted Member including,

-35-



--------------------------------------------------------------------------------



 



but not limited to, transferring such Membership Interest upon the books thereof
and executing, acknowledging and causing to be filed any necessary or desirable
amendment to this Agreement and the Certificate of Formation.
          (b) No Transfer shall be effective if in the opinion of the Company’s
legal counsel, such admission:
           (i) would jeopardize the treatment of the Company as a limited
liability company for Federal income tax purposes,
           (ii) would cause the Company to be treated as a “publicly traded”
company under Code Sections 469(k) or 7704(b), or
           (iii) would violate, or cause the Company to violate, any applicable
law or governmental rule or regulation.
          (c) No Transfer to a minor or incompetent shall be effective in any
respect.
          (d) No interests in the Company shall be issued in a transaction that
is (or transactions that are) registered or required to be registered under the
Securities Act of 1933.
          (e) Any admission (or purported admission) of a Member and any
Transfer (or purported Transfer) of all or part of a Member’s interest (or any
interest or right or attribute therein) in the Company, whether to another
Member or to a third party, shall not be effective, and no Person shall
otherwise become a Member, if the Company would or may have more than 100
Members. For purposes of determining the number of Members under the preceding
sentence, each Person indirectly owning an interest through a partnership, a
limited liability company that is taxed as a partnership, a grantor trust or an
S corporation shall be treated as a Member.
     7.6. Non-Complying Transfers. Any assignment, sale, exchange or other
Transfer in contravention of any of the provisions of this Article 7 shall be
void and ineffectual, and shall not bind or be recognized by the Company.
     7.7. Obligations of Successors. Any Person who acquires an interest in the
Company by assignment or is admitted to the Company as a Substituted Member
shall be subject to and bound by all the provisions of this Agreement as if
originally a party to this Agreement.
     7.8. Drag-Along Rights. If a Member holding a majority of the Membership
Interests shall receive an offer in writing from any Person who is not an
Affiliate of such Member (a “Third Party Offeror”) to purchase all of such
Member’s Membership Interests in an arm’s length transaction (an “Acquisition
Proposal”) and such Member desires to accept the Acquisition Proposal, such
Member may require that the other Members sell, at the same time, all of their
Membership Interests to the Third Party Offeror upon the terms and conditions
set forth in the Acquisition Proposal; provided, however, that the total net
consideration paid by the Third Party Offeror for the Membership Interests shall
be for cash and allocated among the Members in proportion to the amounts that
each Member would have received if, in lieu of purchasing the Membership
Interests, (i) the Third Party Offeror had directly purchased the

-36-



--------------------------------------------------------------------------------



 



Properties pursuant to the applicable terms and conditions of the Acquisition
Proposal and (ii) the Company then liquidated in accordance with the provisions
of Section 11.3 hereof.
     7.9. Intentionally Omitted.
     7.10. Right of First Offer.
          (a) Grant of Right of First Offer. Except as otherwise provided in
Section 7.10(i) below, each Member is hereby irrevocably granted a right of
first offer (the “Right of First Offer”) to purchase all or any portion of the
Membership Interests of the other Member on the terms set forth in this
Section 7.10.
          (b) Notice of Intent to Sell. If a Member decides, in accordance with
the terms of this Agreement, to market or sell all or a portion of its
Membership Interest (such Member seeking a sale is hereinafter referred to as
the “Selling Party”), such Selling Party shall give written notice to the other
Member (“Non-Selling Member”) of its intention to sell all or a portion of its
Membership Interest (a “Sale Notice”). The Sale Notice shall set forth the
proposed sale price for the Selling Party’s Membership Interest being sold (the
“Offer Price”) and the proposed closing date.
          (c) Response Period. Non-Selling Member shall have thirty (30) days
after delivery of the Sale Notice (the “Response Period”) to give written notice
to the Selling Party electing either to (i) accept Selling Party’s offer of the
Offer Price (an “Acceptance Notice”), (ii) reject Selling Party’s offer of the
Offer Price (a “Rejection Notice”), or (iii) require that the Membership
Interest of the Non-Selling Member be sold to the prospective buyer on a Pro
Rata Basis with the sale of the Selling Party’s Membership Interest on
substantially the same terms and conditions that the Selling Party will sell to
such buyer (a “Tag Along Notice”). If Non-Selling Member fails to deliver either
an Acceptance Notice (together with the deposit required by Section 7.10(d)), a
Rejection Notice or a Tag Along Notice within the Response Period, then
Non-Selling Member shall be deemed to have delivered a Rejection Notice to
Selling Party.
          (d) Tag-Along Rights. If Non-Selling Member delivers a Tag Along
Notice to Selling Party in accordance with Section 7.10(c) hereof, the Selling
Party may only sell the portion of its Membership Interest to be sold if the
buyer has offered to the Non-Selling Member to enter into an agreement to buy
Non-Selling Member’s Membership Interest on a Pro Rata Basis substantially on
the same terms and conditions on which the Selling Party is selling its
Membership Interest to the buyer.
          (e) Acceptance of Offer. If Non-Selling Member delivers an Acceptance
Notice to Selling Party in accordance with Section 7.10(c) hereof, then
simultaneously with delivery of the Acceptance Notice, Non-Selling Member shall
deliver a deposit to the Escrow Agent in the amount of five percent (5%) of the
Offer Price (by check or wire transfer to the order of the Escrow Agent) and, in
the Acceptance Notice, designate a closing date, time and place which shall be
not less than thirty (30) and not more than ninety (90) days from the date of
the Acceptance Notice.
          (f) Defaults.

-37-



--------------------------------------------------------------------------------



 



               (i) If Non-Selling Member elects to purchase Selling Party’s
Membership Interest pursuant to this Section 7.10 but Non-Selling Member fails
to perform all of its obligations on the closing date designated by Non-Selling
Member in the Acceptance Notice (or on any rescheduled closing date that shall
have been agreed upon) despite a tender of performance by Selling Party, Selling
Party shall retain Non-Selling Member’s deposit as liquidated damages as its
sole remedy for such default, in which case the Escrow Agent shall deliver
Non-Selling Member’s deposit to Selling Party and thereafter Non-Selling Member
shall have no further Right of First Offer under this Section 7.10 for
Membership Interests.
               (ii) If Non-Selling Member elects to purchase Selling Party’s
Membership Interest pursuant to this Section 7.10 but Selling Party fails to
perform all its obligations on the closing date designated by Non-Selling Member
in the Acceptance Notice (or on such rescheduled closing date that shall have
been agreed upon) despite a tender of performance by Non-Selling Member,
Non-Selling Member shall be entitled to compel the sale of Selling Party’s
Membership Interest by bringing an action for specific performance as its sole
and exclusive remedy. If Non-Selling Member obtains a judgment compelling the
sale of Selling Party’s Membership Interest, the Offer Price shall be reduced by
the sum of (i) ten percent (10%) of the Offer Price and (ii) the reasonable
attorneys’ fees and disbursements incurred by Non-Selling Member in securing a
judgment compelling the sale of Selling Party’s Membership Interest.
          (g) Closing. Any closing for the purchase and sale of Selling Party’s
Membership Interest pursuant to this Section 7.10 shall be conducted in
accordance with the terms and conditions described in this Section 7.10(g), all
amounts deposited in escrow and the interest thereon pursuant to this
Section 7.10 (and not returned hereunder) shall be applied to the purchase price
at such closing and the remainder of the purchase price shall be paid in cash by
wire transfer. The Non-Selling Member may, in its sole discretion, designate a
Person other than the Non-Selling Member to be the party to whom the applicable
Membership Interest is transferred in accordance with the provisions of this
Section 7.10.
               (i) At the closing of a sale and purchase of a Membership
Interest pursuant to this Section 7.10, the following transactions shall occur:
                         (1) the purchasing Member shall pay or cause to be paid
to the Selling Party the purchase price for the Membership Interest being
purchased;
                         (2) the purchasing Member and the Selling Party shall
each be responsible for one-half (1/2) of all transfer taxes and filing fees and
any brokerage commission due and payable in connection with the sale and
purchase of the Membership Interests unless the Sale Notice provides otherwise;
                         (3) the purchasing Member and the Selling Party shall
make customary closing adjustments to the purchase price in order to reflect
items of expense and income;

-38-



--------------------------------------------------------------------------------



 



                         (4) upon receipt of the Offer Price, the Membership
Interest of the Selling Party shall be deemed transferred and the Selling Party
shall convey and assign by assignment with general warranty of title to the
purchasing Member (or its designee) the entire Membership Interest of the
Selling Party, free and clear of all liens, claims and encumbrances (other than
any lien, claim, or encumbrance that is either expressly permitted by the
purchasing Member or in favor of any third party lender that has made a loan to
the Company), the purchasing Member shall execute and deliver an assumption
agreement by which it assumes the obligations of the Selling Party as a Member
under this Agreement accruing from and after the date of the sale of such
Membership Interest to the purchasing Member, and shall deliver or tender to the
Selling Party an agreement pursuant to which the Purchasing Member agrees to
protect, indemnify, and hold harmless the Selling Party from and against all
losses, costs (including, without limitation, reasonable attorneys’ fees and
costs of litigation), expenses, liabilities, and obligations which are
attributable to the Selling Party’s Membership Interest accruing from and after
the date of such sale;
                         (5) the Selling Party agrees and shall be obligated to
protect, indemnify, and hold harmless the Purchasing Member from and against all
losses, costs (including, without limitation, reasonable attorneys’ fees and
costs of litigation), expenses, liabilities and obligations which are
attributable to the Selling Party’s Membership Interest prior to the date of the
sale of such Membership Interest to the purchasing Member, and the Selling Party
shall execute and deliver to the purchasing Member all documents which may be
reasonably requested by the purchasing Member to confirm and evidence the sale
and purchase of such Membership Interest; and
                         (6) the purchasing Member and the Selling Party shall
each pay one-half (1/2) of all lender fees, prepayment charges and defeasance
costs incurred in connection with paying off any loans and obtaining any lender
consents or releases unless the Sale Notice provides otherwise.
               (ii) The closing of a sale and purchase of a Membership Interest
pursuant to this Section 7.10 shall be subject to receipt of lender consent if
lender consent is required and the release from all lenders of loans secured by
the Membership Interests or any of the Properties or the Company’s interests in
any of the Properties.
          (h) Rejection of Offer. If Non-Selling Member delivers or is deemed to
have delivered a Rejection Notice to Selling Party, then Selling Party shall
have the right to sell its Membership Interest to any other Person (the
“Third-Party Purchaser”), subject to the restrictions and conditions set forth
in this Article 7, provided that (1) such sale is for no less than ninety-five
percent (95%) of the Offer Price and (2) the sale to the Third-Party Purchaser
is consummated or in contract within nine (9) months of the delivery or deemed
delivery of the Rejection Notice. If Selling Party fails to make a sale to or
contract with the Third-Party Purchaser that satisfies the conditions in clauses
(1) and (2), then Selling Party shall not have the authority to consummate a
sale to a Third-Party Purchaser without first delivering a new Sale Notice to
Non-Selling Member.
          (i) Neither Member shall have a Right of First Offer to purchase
Membership Interests in connection with a sale or transfer (x) to a Permitted
DRA Assignee or a Permitted

-39-



--------------------------------------------------------------------------------



 



Colonial Assignee, as the case may be, pursuant to Section 7.4(b) above or
(y) pursuant to Section 7.8 above or Sections 7.11 or 7.12.
     7.11. Buy-Sell.
          (a) At any time after the seventh (7th) anniversary of the date of
this Agreement, either Member (the “Offering Member”) may deliver to the other
Member (the “Responding Member”) a written notice (the “Buy-Sell Notice”),
stating a dollar amount selected by the Offering Member, in its sole and
absolute discretion, to be the value of the assets of the Company (the
“Valuation Amount”). The Buy-Sell Notice shall constitute a demand that the
Responding Member (or its designee) either: (i) purchase all the Offering
Member’s Membership Interest for an amount equal to the amount the Offering
Member would have received if the Company had sold all of its assets for the
Valuation Amount and then liquidated (the “Sell-Out Price”) or (ii) sell to the
Offering Member all of the Responding Member’s Membership Interest at a price
equal to the amount the Responding Member would have received if the Company had
sold all of its assets for the Valuation Amount and then liquidated (the
“Buy-Out Price”).
          (b) The Buy-Sell Notice shall set forth the Valuation Amount, the
Sell-Out Price, and the closing date, time, and place, which closing date shall
be not less than thirty (30) days nor more than sixty (60) days from the date of
the Buy-Sell Notice (unless mutually agreed otherwise by the Members). The
Offering Member shall, simultaneously with the delivery of the Buy-Sell Notice,
deposit in escrow, with an Escrow Agent pursuant to the customary escrow
agreement of Escrow Agent, an amount equal to one percent (1%) of the Valuation
Amount. Within thirty (30) days after receipt of the Buy-Sell Notice (the
“Election Period”), the Responding Member shall notify the Offering Member and
the Escrow Agent in writing of its election to buy or sell (the “Election
Notice”) pursuant to the Buy-Sell Notice. If the Responding Member elects to
sell the Responding Member’s Membership Interest to the Offering Member, then
the closing shall take place on the date and at the time and place set forth in
the Buy-Sell Notice (or on any rescheduled closing date that shall have been
agreed upon by the Offering Member and the Responding Member).
          (c) If the Responding Member elects in a timely manner to purchase the
Offering Member’s Membership Interest, then simultaneously with delivery of the
Election Notice, the Responding Member shall deliver a deposit to the Escrow
Agent in an amount equal to one percent (1%) of the Valuation Amount (by check
drawn to the order of the Escrow Agent) and, in the Election Notice, designate a
closing date, time and place which shall be not less than thirty (30) days or
more than ninety (90) days from the date of the Election Notice. Upon such
election by the Responding Member, at the time and in the manner hereinafter
described, the Offering Member shall be obligated to sell all of its Membership
Interest to the Responding Member or (at the Responding Member’s option) to the
Responding Member’s designee (which may be any Person) at the Sell-Out Price on
the date and at the time and place set forth in the Election Notice, and upon
receipt of the Election Notice and the Responding Member’s deposit, the Escrow
Agent shall promptly return the Offering Member’s deposit to the Offering
Member.
          (d) If the Responding Member elects to purchase the Offering Member’s
Membership Interest pursuant to this Section 7.11 but fails to perform all of
its obligations on the closing date designated by the Responding Member in the
Election Notice (or on any

-40-



--------------------------------------------------------------------------------



 



rescheduled closing date that shall have been agreed upon by the Offering Member
and the Responding Member) despite a tender of performance by the Offering
Member (a “Responding Member Failure to Close”), the Offering Member may elect
either to (x) retain the Responding Member’s deposit as liquidated damages and
as its sole remedy for such default, in which case the Escrow Agent shall
deliver the Responding Member’s deposit to the Offering Member and thereafter
the Responding Member shall not have the right to send a Buy-Sell Notice, or
(y) within thirty (30) days after the closing date designated by the Responding
Member in the Election Notice (or after any rescheduled closing date that shall
have been agreed upon by the Offering Member and the Responding Member), to
purchase the Responding Member’s Membership Interest by (i) depositing in
escrow, with the Escrow Agent, an amount equal to five percent (5%) of the
Buy-Out Price, reduced as hereinafter provided, and (ii) simultaneously
notifying the Responding Member of the closing date, time, and place for the
Offering Member’s purchase of the Responding Member’s Membership Interest, which
closing date shall be not less than thirty (30) nor more than sixty (60) days
after the Offering Member so notifies the Responding Member of the Offering
Member’s election to so purchase the Responding Member’s Membership Interest. If
the Offering Member so elects to purchase the Responding Member’s Membership
Interest, the Escrow Agent shall return the Responding Member’s deposit to the
Responding Member, and the Responding Member shall be obligated to sell its
Membership Interest to the Offering Member on the terms and conditions stated in
the Buy-Sell Notice, except that the Buy-Out Price shall be reduced by ten
percent (10%). If the Offering Member thereafter fails to perform all of its
obligations on the closing date set forth in the notice described above (or as
any rescheduled closing date that shall have been agreed upon by the Offering
Member and the Responding Member) despite a tender of performance by the
Responding Member, the Escrow Agent shall deliver the Offering Member’s deposit
to the Responding Member, and the Responding Member may retain the Offering
Member’s deposit as liquidated damages and as its sole remedy for such default
and thereafter the Offering Member shall not have the right to send a Buy-Sell
Notice.
          (e) If the Responding Member elects to purchase the Offering Member’s
Membership Interest pursuant to this Section 7.11 but the Offering Member fails
to perform all its obligations on the closing date designated by the Responding
Member in the Election Notice (or on such rescheduled closing date that shall
have been agreed upon by the Offering Member and the Responding Member) despite
a tender of performance by the Responding Member, the Responding Member shall be
entitled to compel the sale of the Offering Member’s Membership Interest to the
Responding Member by bringing an action for specific performance, in addition to
any other rights the Responding Member may have at law or in equity and
thereafter the Offering Member shall not have the right to send a Buy-Sell
Notice. If the Responding Member obtains a judgment compelling the sale of the
Offering Member’s Membership Interest to the Responding Member, the Sell-Out
Price shall be reduced by the sum of (i) ten percent (10%) of the Sell-Out Price
set forth in the Buy-Sell Notice and (ii) the reasonable attorneys’ fees and
disbursements incurred by the Responding Member in securing a judgment
compelling the sale of the Offering Member’s Membership Interest to the
Responding Member.
          (f) If the Responding Member elects to sell the Responding Member’s
Membership Interest pursuant to this Section 7.11, but the Offering Member fails
to purchase the Responding Member’s Membership Interest in accordance with the
terms of the Buy-Sell Notice on the closing date designated by the Offering
Member in the Buy-Sell Notice (or upon any

-41-



--------------------------------------------------------------------------------



 



rescheduled closing date that shall have been agreed upon by the Offering Member
and the Responding Member) despite a tender of performance by the Responding
Member (an “Offering Member Failure to Close”), the Responding Member may elect
either to (x) retain the Offering Member’s deposit as liquidated damages and as
its sole remedy for such default, in which case the Escrow Agent shall deliver
the Offering Member’s deposit to the Responding Member and thereafter the
Offering Member shall not have the right to send a Buy-Sell Notice, or
(y) within thirty (30) days after the closing date designated by the Offering
Member in the Buy-Sell Notice (or on any rescheduled closing date that shall
have been agreed upon by the Offering Member and the Responding Member), to
purchase the Offering Member’s Membership Interest by (i) depositing in escrow,
with the Escrow Agent, an amount equal to five percent (5%) of the Sell-Out
Price, reduced as hereinafter provided, and (ii) simultaneously notifying the
Offering Member of the closing date, time, and place for the Responding Member’s
purchase of the Offering Member’s Membership Interest, which closing date shall
not be less than thirty (30) nor more than sixty (60) days after the Responding
Member so notifies the Offering Member of the Responding Member’s election to so
purchase the Offering Member’s Membership Interest. If the Responding Member so
elects to purchase the Offering Member’s Membership Interest, the Escrow Agent
shall return the Offering Member’s deposit to the Offering Member, and the
Offering Member shall be obligated to sell its Membership Interest to the
Responding Member on the terms and conditions stated in the Buy-Sell Notice,
except that the Sell-Out Price shall be reduced by ten percent (10%). If the
Responding Member thereafter fails to perform all of its obligations on the
closing date set forth in the notice described above (or as any rescheduled
closing date that shall have been agreed upon by the Offering Member and the
Responding Member) despite a tender of performance by the Offering Member, the
Escrow Agent shall deliver the Responding Member’s deposit to the Offering
Member, and the Offering Member may retain the Responding Member’s deposit as
liquidated damages as its sole remedy for such default and thereafter the
Responding Member shall not have the right to send Buy-Sell Notice.
          (g) If the Offering Member sends a Buy-Sell Notice pursuant to this
Section 7.11 and the Responding Member either elects to sell its Membership
Interest to the Offering Member pursuant to the Election Notice or is deemed to
have elected to sell pursuant to Section 7.11, but the Responding Member fails
to perform all its obligations on the closing date designated by the Offering
Member in the Buy-Sell Notice (or on such rescheduled closing date that shall
have been agreed upon by the Offering Member and the Responding Member) despite
a tender of performance by the Offering Member, the Offering Member shall be
entitled to compel the sale of the Responding Member’s Membership Interest to
the Offering Member by bringing an action for specific performance, in addition
to any other rights the Offering Member may have at law or in equity and
thereafter the Responding Member shall not have the right to send a Buy-Sell
Notice; if the Offering Member obtains a judgment compelling the sale of the
Responding Member’s Membership Interest to the Offering Member, the Buy-Out
Price shall be reduced by the sum of (i) ten percent (10%) of the Buy-Out Price
referred to in Section 7.11(a) set forth in the Buy-Sell Notice and (ii) the
reasonable attorney’s fees and disbursements incurred by the Offering Member in
securing a judgment compelling the sale of the Responding Member’s Membership
Interest to the Offering Member.
          (h) If the Responding Member fails or refuses to make any election
pursuant to the Buy-Sell Notice within the Election Period, such failure or
refusal to provide the Election

-42-



--------------------------------------------------------------------------------



 



Notice in a timely fashion shall be an election to sell its Membership Interest
to the Offering Member for the Buy-Out Price.
          (i) Any closing for the purchase and sale of a Member’s Membership
Interest pursuant to this Section 7.11 shall be conducted in accordance with the
terms and conditions described in Section 7.11(j), all amounts deposited in
escrow and the interest thereon pursuant to this Section 7.11 (and not returned
hereunder) shall be applied to the Sell-Out Price or Buy-Out Price, whichever is
applicable, at such closing and the remainder of the Sell-Out Price or Buy-Out
Price, whichever is applicable, shall be paid in cash by wire transfer. The
purchasing Member may, in its sole discretion, designate a Person other than the
purchasing Member to be the party to whom the applicable Membership Interest is
transferred in accordance with the provisions of this Section 7.11.
          (j) At the closing of a sale and purchase of a Membership Interest
pursuant to this Section 7.11, the following transactions shall occur:
               (i) the purchasing Member shall pay or cause to be paid (or
tender) in cash to the selling Member the applicable Sell-Out Price or Buy-Out
Price, whichever is applicable, for the Membership Interest being purchased;
               (ii) the Members shall each pay one-half of all transfer taxes
and filing fees and any brokerage commissions due and payable in connection with
the sale and purchase of the Membership Interest;
               (iii) the Offering Member shall be responsible, at its sole cost
and expense, to obtain any required consents from a lender and the release of
the selling Member from any liability under loans, guaranties or indemnities
from lenders to the Company or any direct or indirect subsidiaries of the
Company for matters arising from and after the sale of the selling Member’s
Membership Interest (provided that if it is not possible to obtain any such
release of a selling Member, the purchasing Member shall indemnify the selling
Member against any expense arising following the closing of the sale under this
Section 7.11 in connection with such loan, guaranty or indemnity);
               (iv) upon receipt (or tender) of the Buy-Out Price or Sell-Out
Price, whichever is applicable, the Membership Interest of the selling Member
shall be deemed transferred and the selling Member shall convey and assign by
assignment with general warranty of title to the purchasing Member (or its
designee) the entire Membership Interest of the selling Member, free and clear
of all liens, claims and encumbrances (other than any lien, claim, or
encumbrance that is either expressly permitted by the purchasing Member or in
favor of any third party lender that has made a loan to the Company or an
Affiliate of the Company), the purchasing Member shall execute and deliver an
assumption agreement by which it assumes the obligations of the selling Member
as a Member under this Agreement accruing from and after the date of the sale of
such Membership Interest to the purchasing Member, and shall deliver or tender
to the selling Member an agreement pursuant to which the purchasing Member
agrees to protect, indemnify, and hold harmless the selling Member from and
against all losses, costs (including, without limitation, reasonable attorneys’
fees and costs of litigation),

-43-



--------------------------------------------------------------------------------



 



expenses, liabilities, and obligations which are attributable to the selling
Member’s Membership Interest accruing from and after the date of such sale;
               (v) the selling Member agrees and shall be obligated to protect,
indemnify, and hold harmless the purchasing Member from and against all losses,
costs (including, without limitation, reasonable attorneys’ fees and costs of
litigation), expenses, liabilities and obligations which are attributable to the
selling Member’s Membership Interest prior to the date of the sale of such
Membership Interest to the purchasing Member, and the selling Member shall
execute and deliver to the purchasing Member all documents which may be
requested by the purchasing Member to confirm and evidence the sale and purchase
of such Membership Interest; and
               (vi) the purchasing Member and the selling Member shall make
customary closing adjustments to reflect items of expense and income and other
customary items, and the purchasing Member shall be entitled to the portion of
all Company distributions allocable to the period prior to the closing offset by
any adjustments made at closing.
           (k) If, at any time after the fifth anniversary of the date of this
Agreement, the Manager and the Member(s) which is not an Affiliate of the
Manager (the “Non-Manager Member”) cannot reach agreement on a decision that
involves a Major Decision as set forth in Section 5.4 (except for purposes of
this paragraph approval for leases over 5,000 square feet of space shall not be
deemed a Major Decision), then the Manager or the Non-Member Manager may give to
the other a written statement (the “Statement”) setting forth in reasonable
detail the nature of the disagreement. The party receiving the Statement shall
have ten (10) Business Days thereafter to respond (the “Response”) to the
Statement, failing which the position of the party who gave the Statement shall
be binding on the Company. If the Response is timely given and in the ten
(10) Business Day period thereafter the parties fail to resolve the dispute,
then either party shall have the right to deliver notice to the other that a
disagreement still exists and request a meeting in accordance with this Section
in an attempt to resolve the dispute (the “Deadlock Notice”). Within ten (10)
Business Days after the delivery of the Deadlock Notice, senior representatives
of the Manager and the Non-Manager Member shall meet at the offices of the
Manager to attempt to resolve the disagreement. If within such ten (10) Business
Day period the Manager and the Non-Manager Member are unable to resolve the
disagreement, then either party shall have the right to exercise the buy-sell
right set forth in this Section 7.11 unless, within five (5) Business Days after
receiving the notice triggering the buy-sell, the party which received the
buy-sell notice consents to the position in the dispute taken by the party which
sent the buy-sell notice, in which event the agreed upon matter shall be binding
on the Company and no Member shall have any further buy-sell right with respect
to such agreed upon matter.
     7.12. Put Option.
          (a) Within ten (10) days following the giving of notice of a proposed
event that would constitute a Put Triggering Event, any Member that is entitled
to elect to have its entire Membership Interest purchased pursuant to the
provisions of this Section 7.12 (the “Put Member”) may require the Company to
purchase the Put Member’s entire Membership Interest (the “Put Option”) by
notifying the Company that the Put Member is electing to exercise its Put

-44-



--------------------------------------------------------------------------------



 



Option (the “Put Notice”). The failure to timely deliver an unconditional
exercise of the Put Option shall be deemed an election by the Put Member not to
exercise the Put Option. If the Put Triggering Event was the occurrence of an
event described in Section 5.2(c), the purchase of the Put Member’s Membership
Interest shall be at a price equal to the amount, as determined by the
Accountants, the Put Member would receive based on its Membership Interest were
the Company to liquidate all of its assets at their fair market value (as
determined in accordance with subsection (c) below) as of the date of the Put
Notice. If the Put Triggering Event was the occurrence of an event described in
Section 5.11, the purchase of the Put Member’s Membership Interest shall be at a
price equal to the per unit price at which the existing Manager and its
Affiliates are Transferring their interest to the proposed successor Manager and
its Affiliates (in either event, the applicable purchase price for the Put
Member’s Membership Interest is hereinafter referred to as the “Put Price”). If
the Put Triggering Event was the occurrence of an event described in Section
5.11, the proposed Transfer of interests or other proposed transaction that
would result in a change of Manager shall not be permitted to close prior to the
expiration of the ten (10) day period afforded to exercise the Put Option and,
if the Put Member exercises the Put Option, such Transfer or other transaction
shall not be permitted to close unless the purchase of the Put Member’s
Membership Interest in accordance with this Section 7.12 closes prior to or
concurrently with such closing (unless such closing is delayed or does not occur
due to a default by the Put Member). The closing shall take place in accordance
with the terms of this Section 7.12.
          (b) The closing of the sale pursuant to this Section 7.12 shall occur
on the date which is not later than ninety (90) days after the determination of
fair market value or at such other time as may be otherwise agreed to in writing
by the Put Member and the Manager, subject to and in accordance with the
applicable terms of Section 7.10(g). The closing shall occur at the office of
the Manager’s counsel. Notwithstanding anything to the contrary in this
Agreement, the Company may permit another Person, whether or not an Affiliate,
to acquire the Put Member’s Membership Interests.
          (c) The fair market value of each real property owned by the Company
shall be the value agreed upon by the Put Member and the Company or if an
agreement cannot be reached within thirty days, then within twenty (20) Business
Days thereafter the Put Member and the Company shall each select reputable
qualified M.A.I. real estate appraiser for each Property having an office in the
area in which such Property is located, each such appraiser having no less than
ten (10) years experience in the real estate market of such area and each being
familiar with the prices then being paid for comparable properties. If either
the Put Member or the Company fails to designate its appraisers within such
twenty (20) Business Days period and thereafter shall fail to do so within three
(3) Business Days after written notice by the other party requesting such
designation, then such appraisers shall be appointed by the office of the
American Arbitration Association for the City of New York. If the appraisers do
not reach agreement within thirty (30) days after the date that the later of
them is designated, then they shall meet together with the Put Member and the
Company or their representatives, and at such meeting each appraiser shall
present to the other a sealed letter setting forth the appraiser’s judgment as
to the fair market value of the Property. If the higher amount set forth in
either such letter shall not exceed one hundred and five percent (105%) of the
lower amount, then the value for such Property shall be the average of the
amount set forth in the two letters. If the higher amount set forth in either of
the two letters shall exceed one hundred and five percent (105%) of the lower

-45-



--------------------------------------------------------------------------------



 



amount, then within twenty (20) Business Days thereafter the two appraisers
shall designate a third appraiser having the same minimum qualifications as the
first two. If the first two appraisers shall fail to agree upon the designation
of third appraiser, then the third appraiser shall be appointed by the American
Arbitration Association in the City of New York. The third appraiser shall
conduct such investigations and hearings as he shall deem appropriate and within
thirty (30) days after his date of designation shall choose one of the
appraiser’s valuation, and no other amount, as the fair market value of the
Property. The decision of the third appraiser shall be in writing and shall be
binding upon the Put Member and the Company.
ARTICLE 8.
DISTRIBUTIONS
     8.1. Distributions of Cash Flow. Subject to the provisions of any agreement
to which the Company is a party, at least once during each calendar quarter, the
Company shall distribute the Cash Flow with respect to the immediately preceding
quarter to the holders of Preferred Units and Common Units in the following
order of priority:
          (a) First, to the holders of Preferred Units, in proportion to and in
the relative priority of any Preferred Return Balances with respect to such
Preferred Units, until such Preferred Return Balances have been reduced to zero;
          (b) Second, to the holders of Common Units, in proportion to any
Default Preferred Return Balances with respect to such Common Units, until such
Default Preferred Return Balances have been reduced to zero; and
          (c) Thereafter, to the holders of Common Units, pro rata, in
accordance with their respective Percentage Interests.
     8.2. Distributions of Capital Proceeds from a Capital Event and Proceeds in
Liquidation. Subject to the provisions of any agreement to which the Company is
a party, Capital Proceeds from a Capital Event and proceeds in Liquidation shall
be distributed to the holders of Preferred Units and Common Units in the
following order of priority:
          (a) First, to the holders of Preferred Units, in proportion to and in
the relative priority of any Preferred Return Balances with respect to such
Preferred Units, until such Preferred Return Balances have been reduced to zero;
          (b) Second, in connection with the distributions upon Liquidation, to
the holders of Preferred Units, in proportion to and in the relative priority of
any Preferred Return Capital Contribution Balances with respect to such
Preferred Units, until such Preferred Return Capital Contribution Balances have
been reduced to zero;
          (c) Third, to the holders of Common Units, in proportion to any
Default Preferred Return Balances with respect to such Common Units, until such
Default Preferred Return Balances have been reduced to zero;

-46-



--------------------------------------------------------------------------------



 



          (d) Fourth, to the holders of Common Units, in proportion to any
Default Capital Contribution Balances with respect to such Common Units, until
such Default Capital Contribution Balances have been reduced to zero;
          (e) Fifth, to the holders of Common Units, in proportion to any Base
Capital Contribution Balances, until such Base Capital Contribution Balances
have been reduced to zero; and
          (f) Thereafter, to the holders of Common Units, pro rata, in
accordance with their respective Percentage Interests.
     8.3. Amounts Withheld. All amounts which the Company is required by law to
withhold pursuant to the Code or any provision of any state or local tax law
with respect to any allocation or distribution to the Members shall be treated
as amounts distributed to the Members pursuant to this Article 8 for all
purposes under this Agreement.
     8.4. Minimum Distributions. The Manager shall endeavor (but shall not be
obligated), in determining the amount of Cash Flow for any fiscal quarter, to
cause the Company to distribute an amount at least equal to the aggregate
taxable income of the Members for U.S. federal income tax purposes for the then
current fiscal quarter and shall endeavor (but shall not be obligated) to cause
the subsidiaries of the Company to distribute cash then available for
distribution by them to the Company to provide the funds necessary to make such
distributions.
ARTICLE 9.
ALLOCATION OF PROFITS AND LOSSES
     9.1. Allocations of Profits and Losses.
          (a) Allocations of Profits and Losses From Cash Flow
               (i) After taking into account any special allocations pursuant to
Sections 9.2 through 9.7 and subject to any limitations contained therein,
Profits (other than Profits resulting from a Capital Event or Liquidation) shall
be allocated among the Members holding Preferred Units or Common Units as
follows:
                         (A) First, to the holders of the Preferred Units (and
if there are Preferred Units with different preferences in distribution, then in
the order of their preferences in distribution) in the same proportions as
Losses were allocated to such holders of Preferred Units for the prior fiscal
years pursuant to Section 9.1(a)(ii)(C), until the cumulative amount of Profits
allocated to the holders of Preferred Units pursuant to this
Section 9.1(a)(i)(A) for all fiscal years equals the cumulative Losses allocated
to the holders of Preferred Units pursuant to Section 9.1(a)(ii)(C) for all
fiscal years;
                         (B) Then, to the holders of the Preferred Units (and if
there are Preferred Units with different preferences in distribution, then in
the order of their preferences in distribution) in proportion to the Preferred
Return with respect to such Preferred Units, until the cumulative amount of
Profits allocated to the holders of Preferred Units pursuant to this Section

-47-



--------------------------------------------------------------------------------



 



9.1(a)(i)(B) for all fiscal years equals the Preferred Return paid or accrued
with respect to such Preferred Units for all fiscal years;
                         (C) Then, to the holders of Common Units in the same
proportions as Losses were allocated to the holders of Common Units for the
prior fiscal years pursuant to Section 9.1(a)(ii)(B) until the cumulative amount
of Profits allocated to the holders of Common Units pursuant to this Section
9.1(a)(i)(B) for all fiscal years equals the cumulative Losses allocated to the
holders of Common Units pursuant to Section 9.1(a)(ii)(B) for all fiscal years;
                         (D) Then, to the holders of Common Units in proportion
to the Default Preferred Return with respect to such Common Units, until the
cumulative amount of Profits allocated to the holders of Common Units pursuant
to this Section 9.1(a)(i)(D) for all fiscal years equals the Default Preferred
Return paid or accrued with respect to such Common Units for all fiscal years;
and
                         (E) The balance, if any, to the holders of Common
Units, pro rata, in proportion to their respective Percentage Interests.
               (ii) After taking into account any special allocations pursuant
to Sections 9.2 through 9.7 and subject to any limitations contained therein,
Losses (other than Losses resulting from a Capital Event or Liquidation) shall
be allocated among the Members holding Preferred Units and Common Units as
follows:
                         (A) First, to the holders of Common Units in proportion
to the Capital Account balances attributable to the Base Capital Contributions
until such Capital Account balances have been reduced to zero;
                         (B) Then, to the holders of Common Units in proportion
to the Capital Account balances attributable to the Default Capital
Contributions until such Capital Account balances have been reduced to zero;
                         (C) Then, to the holders of Preferred Units (and if
there are Preferred Units with different preferences in distribution, in the
reverse order of their preferences in distribution) in proportion to the Capital
Account balances attributable to such Preferred Units until such Capital Account
balances have been reduced to zero; and
                         (D) The balance, if any, to the holders of Common
Units, pro rata, in proportion to their respective Percentage Interests.
               (iii) Solely for purposes of determining the allocations to be
made pursuant to Section 9.1(a)(ii) above, each Member’s Capital Account shall
be deemed to be separated into portions attributable to such Member’s (I) Base
Capital Contributions, (II) Default Capital Contributions, and (III) Preferred
Units, and, such portions shall be calculated as follows:
                         (I) the portion of a Member’s Capital Account
attributable to such Member’s Base Capital Contributions shall be equal to the
difference of (i) such Member’s

-48-



--------------------------------------------------------------------------------



 



Capital Account, over (ii) the sum of the amounts calculated as provided in
Sections (II) and (III) of this subparagraph (iii) with respect to such Member.
                         (II) the portion of a Member’s Capital Account
attributable, if at all, to such Member’s Default Capital Contributions shall be
credited with (i) any Default Capital Contributions made by such Member and
(ii) any allocations made to such Member pursuant to Sections 9.1(a)(i)(C) and
(D), and debited with (iii) any allocations made to such Member pursuant to
Section 9.1(a)(ii)(B) and (iv) any distributions made to such Member pursuant to
Sections 8.1(b), 8.2(c), and 8.2(d).
                         (III) the portion of a Member’s Capital Account
attributable, if at all, to any Preferred Units held by such Member shall be
credited with (i) [the aggregate liquidation preference of Preferred Units held
by such Member] and (ii) any allocations made to such Member pursuant to
Sections 9.1(a)(i)(A) and (B), and debited with (iii) any allocations made to
such Member pursuant to Section 9.1(a)(ii)(C), and (iv) any distributions made
to such Member pursuant to Sections 8.1(a), 8.2(a), and 8.2(b).
                         (IV) in addition to the adjustments provided for in
subparagraphs (I) through (III) of this Section 9.1(a)(iii), such deemed
portions shall be credited or debited, as the case may be, with amounts
allocated to a Member pursuant to Sections 9.2 through 9.7, to the extent such
allocations are attributable to, as the case may be, such Member’s Base Capital
Contributions, Default Capital Contributions, or Preferred Units. The Members
shall cooperate in good faith in resolving any differences regarding any deemed
adjustments made pursuant to this Section 9.1(a)(iii)(IV).
          (b) Allocation of Profits and Losses from a Capital Event or
Liquidation. After taking into account any special allocations pursuant to
Sections 9.2 through 9.7 and subject to any limitations contained therein,
Profits and Losses based on or resulting from a Capital Event or Liquidation or
a deemed disposition of assets upon their distribution in kind in connection
with a Liquidation shall be allocated among the Members in such proportions as
shall, as nearly as practicable, result in a Capital Account balance for each
Member that is equal to the amount that would be distributable to such Member if
the Company sold all of its remaining assets at their then Book Value, and
distributions in liquidation of the Company were made in accordance with Section
8.2.
          (c) Tax Allocations. Except as provided in Section 9.1(b), the income,
gains, losses, deductions and expenses of the Company shall be allocated, for
Federal, state and local income tax purposes, among the Members in accordance
with the allocation of such items of income, gain, loss, deduction and expense
among the Members, as components of Profit and/or Losses for purposes of
computing their Capital Accounts.
          (d) Section 704(c) Allocations. In accordance with Code Section 704(c)
and the Treasury Regulations thereunder, income, gain, loss and deduction with
respect to any property contributed to the capital of the Company or that is
revalued pursuant to Section 1.704-1(b)(2)(iv)(f) of the Treasury Regulations,
shall, solely for tax purposes, be allocated among the Members so as to take
account of any variation between the adjusted basis of such property to the
Company for Federal income tax purposes and its Book Value. Unless, upon advice
of

-49-



--------------------------------------------------------------------------------



 



counsel or of the Accountants, the Manager determines that such method results
in a violation of, or is considered unreasonable under, relevant provisions of
the Treasury Regulations, then the allocations described in the preceding
sentence shall be made using the “traditional” method described in
Section 1.704-3(b) of the Treasury Regulations. The Members agree that the
traditional method will constitute a reasonable method as applied to the
contemplated transaction. Subject to the foregoing, any elections or other
decisions relating to such allocations shall be made by the Company in any
manner that reasonably reflects the purpose and intention of this Agreement.
Allocations pursuant to this Section are solely for purposes of Federal, state
and local taxes and shall not affect, or in any way be taken account in
computing any Member’s Capital Account or share of Profits, Losses, other items,
or distributions pursuant to any provision of this Agreement.
     9.2. Company Minimum Gain. Notwithstanding anything to the contrary in this
Agreement, Profits and Losses shall be allocated as though this Agreement
contained (and there is hereby incorporated herein by reference) a minimum gain
chargeback provision which complies with the requirements of Treasury
Regulations Sections 1.704-2(f) and 1.704-2(i) respectively.
     9.3. Member Nonrecourse Deductions. Notwithstanding anything to the
contrary in this Agreement (except for Section 9.5), any Member Nonrecourse
Deductions for any fiscal year or other period shall be specifically allocated
to the Member who bears the economic risk of loss with respect to such
Nonrecourse Debt in accordance with Treasury Regulations Section 1.704-2(i)(1).
     9.4. Member Nonrecourse Debt Minimum Gain. If there is a net decrease
during a fiscal year in Member Nonrecourse Debt Minimum Gain, Profits
(including, without limitation, Profits from a Capital Event) for such fiscal
year (and, if necessary, for subsequent fiscal years) shall be allocated to the
Members in the amounts and of such character as determined according to, and
subject to the exceptions contained in, Section 1.704-2(i)(4) of the Treasury
Regulations.
     9.5. Loss Allocation Limitation and Qualified Income Offset. No Member
shall be allocated any Loss or items of loss or deduction to the extent such
allocation would cause the Member to have an Adjusted Capital Account Balance
deficit; any Loss or items of loss or deduction that cannot be allocated to a
Member because of the limitation set forth in this sentence shall be allocated
among the other Members in accordance with their relative Percentage Interests.
If any Member unexpectedly receives an adjustment, allocation or distribution
described in Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury
Regulations that causes or increases an Adjusted Capital Account Balance deficit
(determined according to Section 1.704-1(b)(2)(ii)(d) of the Treasury
Regulations) as of the end of any fiscal year, items of gross income or gain for
such fiscal year shall be allocated to such Member in proportion to, and to the
extent of, such Adjusted Capital Account Balance deficit. This Section 9.5 is
intended to be a “qualified income offset” provision as described in
Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations and shall be
interpreted in a manner consistent therewith.
     9.6. Treasury Regulation Compliance. The allocations described in
Sections 9.2, 9.3, 9.4 and 9.5 are intended to comply with certain requirements
of Sections 1.704-1(b) and 1.704-2 of the Treasury Regulations and as such may
not be consistent with the manner in which

-50-



--------------------------------------------------------------------------------



 



the Members intend to allocate items of Profit or Loss or make distributions.
Accordingly, notwithstanding any other provision of Section 9.1, but subject to
and to the extent permitted by the requirements of the Treasury Regulations,
items of Profit or Loss in subsequent Fiscal Years shall be allocated among the
Members in such a way as to reverse as quickly as possible the effects of any
allocations described in Sections 9.2, 9.3, 9.4 and 9.5.
     9.7. Allocation of Nonrecourse Deductions and Nonrecourse Liabilities.
Nonrecourse Deductions will be allocated among the Members in accordance with
their Percentage Interests. Solely for purposes of allocating Excess Nonrecourse
Liabilities of the Company among the Members, the Members agree that each
Member’s interest in Company profits shall be determined taking into account
each Member’s share of Section 704(c) Residual Gain, such that each Member’s
share of an Excess Nonrecourse Liability shall equal the sum of (1) the Member’s
share of Section 704(c) Residual Gain with respect to such liability, plus
(2) the product of (x) the amount by which such Excess Nonrecourse Liability
exceeds all of the Members’ aggregate Section 704(c) Residual Gain with respect
to such liability, and (y) the Member’s Percentage Interests. The Members agree
that for purposes of allocating nonrecourse liabilities under Treasury
Regulation Section 1.752-3(a) and this Section 9.7, if any nonrecourse liability
is secured by both property purchased by the Company and property contributed to
the Company, such nonrecourse liability shall be allocated between the purchased
property and the contributed property based upon their relative fair market
values on the date such nonrecourse liability becomes a Company liability.
     9.8. Changes In Percentage Interests. Notwithstanding the foregoing, to the
extent that any Member’s Percentage Interest or the number of Common Units or
Preferred Units held by such Member changes during a fiscal year for any reason,
the allocation of taxable income or loss under this Article 9 shall be
appropriately adjusted to reflect the varying interests of the Members during
such year using an interim closing of the books method as of the date of such
change or such other reasonable methods as are approved by the Manager.
ARTICLE 10.
RECORDS AND BOOKS OF ACCOUNT; FISCAL YEAR;
BANKING; REPORTS TO MEMBERS
     10.1. Records and Books of Account. The Manager shall maintain or cause to
be maintained by the Accountants, at the Company’s principal office or at such
other place or places as the Manager from time to time may determine, full and
accurate records and books of account of the businesses of the Company. Such
records and books of account shall be maintained at the expense of the Company
in accordance with GAAP (for a real estate company (including the application of
Statement of Financial Accounting Standards (“SFAS”) No. 141, Business
Combinations)) and on a cash basis. Each Member shall cooperate with Manager in
the maintaining of said records and books of account and shall provide, promptly
upon request of Manager, all information in such Member’s possession relevant
thereto. Each duly authorized representative of a Member shall be afforded full
and complete access to all such records and books of account during reasonable
business hours and, at such hours, shall have the right of inspection and
copying of such records and books of account, at its expense. In addition to the
audited financial statements and annual tax returns to which each Member is
entitled at Company’s expense pursuant to Section 10.4(d), each Member shall
have the right to have such

-51-



--------------------------------------------------------------------------------



 



records and books of account independently audited by an accountant of its
choice at its expense. The Manager shall cooperate fully with any Member or duly
authorized representative in connection with such review or audit of the Company
or its records and books. The Manager shall retain all records and books
relating to the Company for a period of at least six years after the termination
of the Company and shall thereafter destroy such records and books only after
giving at least thirty (30) days’ advance written notice to the Members.
     10.2. Fiscal Year. The fiscal year of the Company shall be the calendar
year.
     10.3. Banking. An account or accounts in the name of the Company shall be
maintained at such bank or banks as the Manager may select. All uninvested funds
of the Company shall be deposited in a bank account of the Company. All funds so
credited to the Company in any such account shall be subject to withdrawal by
the Manager or such Person or Persons as the Manager may designate from time to
time. All Company funds and other Company assets shall be held in the name of
the Company and shall be used only for the benefit of the Company.
     10.4. Reports to Members.
          (a) As soon as reasonably practical, but in no event later than thirty
(30) days after the close of each fiscal year of the Company (provided that such
date may be extended for a reasonable period in the event of business
exigencies), the Manager shall cause to be prepared and furnished to each Member
at the Company’s expense:
               (i) The amount in the Capital Account of such Member as of the
last day of such fiscal year; and
               (ii) Such other information as the Manager deems reasonably
necessary for the Members to be advised of the current status of the Company and
its business.
          (b) No later than five (5) days after the last day of each fiscal
quarter (including the last fiscal quarter), the Manager, in coordination with
the property managers and the Accountants, shall cause to be prepared and
furnished to each Member a report which includes with respect to the Company:
               (i) a balance sheet and income statement prepared in accordance
with GAAP and on a cash basis; and
               (ii) an income statement for such quarter and for the
year-to-date, prepared in accordance with GAAP and on a cash basis with respect
to the Properties.
          (c) No later than three (3) Business Days after the twenty-fifth
(25th) day of the month of January and for each month thereafter through
December of each year (starting one full calendar month after the closing of the
Merger Transactions), the Members shall provide to the Company (and the Manager
shall use commercially reasonable efforts to cause each property manager to
provide to the Company) all closing journals and records needed for such month’s
closing of the financial statements.

-52-



--------------------------------------------------------------------------------



 



          (d) Colonial shall cause the Accountants to (i) complete the audit of
the Company’s books (other than the financial statements) within twenty-five
(25) days after the close of each fiscal year, including SAS 61 communications
with the audit committee of Colonial REIT, and (ii) complete the audit of the
Company’s financial statements at least fifteen (15) days prior to the date that
Colonial is required to file its Form 10-K pursuant to the Securities Act of
1934, as amended, for Manager’s comment, review and approval. In addition,
Colonial shall cause an independent public accounting firm designated, from time
to time, by mutual agreement of the Manager and the Members who are Affiliates
of Colonial REIT and G&I V REIT, to prepare the annual tax returns for the
Company at least twenty (20) days prior to the date such tax returns are
required to be filed under federal tax laws (as such due date may be extended by
an extension filing) for Manager’s comment, review and approval. Such outside
audit and tax return preparation expenses shall be expenses of the Company
(including any costs associated with a third party valuation firm for the
GAAP-required SFAS 141 valuation). Manager shall provide Colonial (and, in the
case of audited financial statements for calendar year 2005, Colonial shall
provide Manager, as contemplated in the last sentence of this Section 10.4(d))
with its written approval or comments on the Company’s audited financial
statements and annual tax returns within ten (10) days of its receipt of such
drafts. In the event that the Manager (or, with respect to audited financial
statements for calendar year 2005, Colonial) does not respond within the
allotted ten (10) day period, such approval shall be deemed given. Moreover,
Manager and Colonial shall cooperate to (x) within fifteen (15) days after the
close of each fiscal year of the Company, provide Colonial with information
regarding tax depreciation and other book-tax differences for such preceding
fiscal year, and (y) as soon as reasonably practicable, but in no event later
than forty-five (45) days after the close of each fiscal year of the Company,
cause to be prepared and furnished to Colonial, at the Company’s expense, the
information necessary for satisfaction by Colonial of its financial reporting
requirements under the Securities Act of 1934, as amended, and preparation by
Colonial of its annual tax returns. Manager shall timely provide (and shall use
commercially reasonable efforts to cause all property managers to timely
provide) all information necessary to permit the Accountants and the tax return
preparer to comply with the requirements of this Section 10.4(d).
Notwithstanding the foregoing, for calendar year 2005, Manager shall cause the
Accountants to comply with the requirements set forth in this Section 10.4(d).
The Members acknowledge that the Company’s audit requirements in order to comply
with GAAP (which shall be a Company expense) could differ from a Member’s own
audit requirements (which shall not be a Company expense). Nothing in this
Agreement is intended to require the Company to perform additional audit
functions requested by a Member that are not necessary or appropriate in order
for the Company to prepare audited financial statements in accordance with GAAP.
     10.5. Basis Election. In the event that a distribution of any of the
Company’s property is made in the manner provided in Code Section 734, or where
a transfer of a Membership Interest permitted by this Agreement is made in the
manner provided in Code Section 743, then, upon the request of any Member with
respect to which an adjustment to the basis of the Company’s property is
available under Code Section 734 or 743 in connection with such distribution or
transfer, the Company shall file an election under Code Section 754, in
accordance with procedures set forth in the applicable Treasury Regulations.
Each Member shall provide the Company with all information necessary to give
effect to any election under Code Section 754. Any additional expenses incurred
by the Company as a result of such election in

-53-



--------------------------------------------------------------------------------



 



connection with a transfer of an interest in the Company (e.g., bookkeeping
expenses) shall be borne by the transferee Member.
ARTICLE 11.
DISSOLUTION; LIQUIDATION AND TERMINATION
     11.1. Dissolution. Subject to the provisions of the Act, the Company shall
be dissolved upon the first to occur of any of the following events:
          (a) The withdrawal, dissolution, Bankruptcy or other event of
withdrawal of the last Manager unless the Company’s business is continued as
provided in Section 11.2;
          (b) The sale of all or substantially all of its assets and collection
of proceeds of sale; or
          (c) The election to dissolve the Company by the unanimous consent of
the Members.
     11.2. Right to Continue the Company’s Business. Thirty (30) days after the
withdrawal, dissolution or Bankruptcy or other event of withdrawal of the last
Manager, if a successor Manager has not then been appointed in accordance with
Section 5.11 above, those Members or their personal representatives, as the case
may be, holding at least seventy-five percent (75%) of the Percentage Interests
in the Company shall have the right, but not the obligation, exercisable within
ninety (90) Business Days from such withdrawal, dissolution or Bankruptcy or
other event of withdrawal to agree in writing to admit a new Manager to the
Company upon such terms and conditions as they shall agree, and to elect to
continue the Company’s business as herein provided. If a successor Manager is
appointed in such ninety (90) Business Day period, the Company shall not be
dissolved. If a successor Manager is not appointed in such ninety (90) Business
Day period, the Company shall be dissolved.
     11.3. Liquidation.
          (a) In the year of Liquidation of the Company, (i) Profit and Loss
shall be credited or charged to the Capital Accounts of the Members (which
Capital Accounts shall first be adjusted to take into account all
non-liquidating distributions made during such final year) in accordance with
Section 9.1 and (ii) if any Company assets are distributed in kind to the
Members, then Profit and Loss shall be computed by treating such assets as
having been sold for their fair market value immediately before such
distribution.
          (b) Upon a dissolution of the Company, the Manager shall take or cause
to be taken a full account of the Company’s assets and liabilities as of the
date of such dissolution and shall proceed with reasonable promptness to
liquidate the Company’s assets and to terminate its business. The cash proceeds
from the Liquidation, as and when available therefor, shall be applied and
distributed in the following order:

-54-



--------------------------------------------------------------------------------



 



               (i) to the payment (or the making of reasonable provision for
payment) of all taxes, debts and other obligations and liabilities of the
Company, including the necessary expenses of Liquidation; and
               (ii) all remaining proceeds in Liquidation of the Company shall
be distributable to the Members in accordance with Section 8.2.
          (c) Except as otherwise provided in this Agreement, no dissolution or
termination of the Company shall relieve, release or discharge any Member, or
any of its successors or assigns, from any previous breach or default of, or any
obligation theretofore incurred or accrued under any provision of this
Agreement, and any and all such liabilities, claims, demands or causes of action
arising from any such breaches, defaults and obligations shall survive such
dissolution and termination.
          (d) If necessary, a special liquidator may be appointed by the Members
holding a majority of the Percentage Interests in the Company. In connection
with any such winding up, an independent certified public accountant retained by
the Company, if requested by Members holding a majority of the Percentage
Interests, shall audit the Company as of the date of termination, and such
audited statement shall be furnished to all Members.
     11.4. Termination. Upon compliance with the foregoing plan of liquidation
and distribution and the completion of the winding up of the affairs of the
Company, the Manager shall file or cause to be filed a Certificate of
Cancellation of the Certificate of Formation as well as any and all other
documents required to effectuate the dissolution and termination of the Company
and the Company thereupon shall be terminated.
ARTICLE 12.
COMPANY TAX STATUS
     12.1. Company Tax Status. Anything in this Agreement to the contrary
notwithstanding, it is expressly intended that the entity formed hereby be a
partnership for tax purposes as determined by the applicable provisions of the
Code, the rules and regulations promulgated thereunder, and other laws
pertaining thereto, and that in every respect all of the terms and provisions
hereof shall at all times be so construed and interpreted as to give effect to
this intent. No Member shall have the right to cause the Company to elect to be
treated as an association taxable as a corporation.
ARTICLE 13.
GENERAL
     13.1. Notices. Unless otherwise provided herein, any offer, acceptance,
election, approval, consent, certification, waiver, notice or other
communication required or permitted to be given hereunder (hereinafter
collectively refer as a “Notice") shall be deemed to have been duly given or
made: if by Federal Express, Express Mail or any other overnight delivery
service, one (1) day after dispatch; and if mailed by certified mail, return
receipt requested, three (3) days after mailing. The Notice shall be addressed
to the Company at its then principal office and to the Member or Members (or its
or their Affiliates, as applicable) to whom any such Notice is

-55-



--------------------------------------------------------------------------------



 



addressed at the addresses herein set forth or at such other address as any
Member or any attorney for any Member may hereafter designate to the others in
accordance with the provisions of this Section 13.1.

     
     DRA:
  c/o DRA Advisors LLC
 
  220 East 42nd Street
 
  27th Floor
 
  New York, New York 10017
 
  Attention.: Andrew Peltz and Jean Marie Apruzzese
 
   
 
  with a copy (which shall not constitute notice) to:
 
   
 
  Blank Rome LLP
 
  405 Lexington Avenue
 
  New York, New York 10174
 
  Attention: Daniel J. Mann and Martin Luskin
 
    and

 
   
      Colonial:
  Colonial Realty Limited Partnership
 
  2101 6th Avenue North, Suite 750
 
  Birmingham, Alabama 35203
 
  Attention: Weston Andress
 
   
 
  With a copy (which shall not constitute notice) to:
 
   
 
  Hogan & Hartson, L.L.P.
 
  Columbia Square
 
  555 Thirteenth Street, NW
 
  Washington, D.C. 20004-1190
 
  Attention: Bruce W. Gilchrist

     13.2. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto and supersedes all prior agreements and understandings, oral or
otherwise, among the parties hereto with respect to the matters contained herein
and it cannot be modified or amended except by written agreement signed by all
of the parties.
     13.3. Waivers. Except as otherwise expressly provided herein, no purported
waiver by any party of any breach by another party of any of his or its
obligations, agreements or covenants hereunder, or any part thereof, shall be
effective unless made in a writing by the party or parties sought to be bound
thereby, and no failure to pursue or elect any remedy with respect to any
default under or breach of any provision of this Agreement, or any part thereof,
shall be deemed to be a waiver of any other subsequent similar or different
default or breach, or any election of remedies available in connection
therewith, nor shall the acceptance or receipt by any party of any money or
other consideration due him or it under this Agreement, with or without

-56-



--------------------------------------------------------------------------------



 



knowledge of any breach hereunder, constitute a waiver of any provision of this
Agreement with respect to such or any other breach.
     13.4. Headings, Gender and Number. The section headings herein contained
have been inserted only as a matter of convenience of reference and in no way
define, limit or describe the scope or intent of any provisions of this
Agreement nor in any way affect any such provisions. Where appropriate as used
herein, the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, the singular number
shall be deemed to include the plural, the plural number shall be deemed to
include the singular, and an impersonal pronoun shall be deemed to include a
personal pronoun.
     13.5. Separability. Each provision of this Agreement shall be considered to
be separable and if, for any reason, any such provision or provisions, or any
part thereof, is determined to be invalid and contrary to any existing or future
applicable law, such invalidity shall not impair the operation of or affect
those portions of this Agreement which are valid, but this Agreement shall be
construed and enforced in all respects as if such invalid or unenforceable
provision or provisions had been omitted, provided, however, that the status of
this Company, as a limited liability company, shall not be prejudiced.
     13.6. Counterparts. This Agreement may be executed in one or more
counterparts and each of such counterparts, for all purposes, shall be deemed to
be an original but all of such counterparts together shall constitute but one
and the same instrument, binding upon all parties hereto, notwithstanding that
all of such parties may not have executed the same counterpart.
     13.7. Benefit. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective executors, administrators and
successors, but shall not be deemed for the benefit of creditors or any other
Persons, nor shall it be deemed to permit any assignment by a Member of any of
his or its rights or obligations hereunder except as expressly provided herein.
     13.8. Further Actions. Each of the Members hereby agrees that he or it
shall hereafter execute and deliver such further instruments and do such further
acts and things as may be required or useful to carry out the intent and purpose
of this Agreement and as are not inconsistent with the terms thereof.
     13.9. Governing Law. This Agreement and all matters pertaining thereto
shall be governed by the laws of the State of Delaware, and particularly the
Act, excluding any conflict-of-laws rule or principle that might refer the
governance or the construction of this Agreement to the law of another
jurisdiction. Each Member irrevocably submits to the nonexclusive jurisdiction
of the United States District Court for the State of New York and the state
courts of the State of New York (or at the Manager’s election to the United
States District Court for the State of Delaware and the state courts of the
State of Delaware) for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby. Each
Member irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in the United States District Court for the
State of New York or the state courts of the State of New York (or at the
Manager’s election to the United States District Court for the State

-57-



--------------------------------------------------------------------------------



 



of Delaware and the state courts of the State of Delaware) and hereby
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in such court has
been brought in an inconvenient forum.
     13.10. Tax Matters Partner. The Manager is hereby designated as the “Tax
Matters Partner” under Code Section 6231(a)(7). In addition to the other duties
described in this Agreement, the Manager, as the “Tax Matters Partner” shall in
consultation with the other Members manage audits of the Company and its
subsidiaries conducted by the Internal Revenue Service or any other taxing
authority pursuant to the audit procedures under the Code and the Treasury
Regulations promulgated thereunder or other applicable law; provided, however,
that any decisions relating to the management of audits shall be made by the
Manager in its reasonable discretion after such consultation. The Manager, as
the “Tax Matters Partner,” shall give prompt notice to each other Member of any
and all notices it receives from the Internal Revenue Service concerning the
Company or any subsidiary, including any notice of audit, any notice of action
with respect to a revenue agent’s report, any notice of a 30-day appeal letter
and any notice of a deficiency in tax concerning the Company’s or the Property
Owner’s federal income tax return. The Manager, as the “Tax Matters Partner,”
shall as a Company expense furnish each Member with status reports regarding any
negotiations between the Internal Revenue Service and the Company or any
subsidiary, as applicable, and each such Member, if it so requests, may
participate in such negotiation; provided, however, that any decisions relating
to such negotiations shall be made by the Manager in its reasonable discretion
after consultation with the Members (except that the foregoing shall not give
the Manager the right or power to bind any Member without its express written
consent as to any matter as to which the Manager, as “tax matters partner” does
not have such authority expressly under Sections 6221, et. seq. of the Code) or
under this Agreement.
     13.11. Offset. Whenever the Company is to pay any sum to any Member, any
amounts that Member owes to the Company or another Member that are then due may
be deducted from that sum before payment and paid to the Company or the Member,
as applicable.
     13.12. Indemnity as to Representations, etc.
          (a) Colonial Realty Limited Partnership agrees to indemnify and hold
DRA, Manager and each DRA Person harmless from and against any and all
liabilities, losses, costs, damages and expenses (including attorneys’ fees and
costs incurred in the investigation, defense and settlement of the matter) which
DRA, Manager or a DRA Person may ever sustain, suffer or incur and which relate
or arise out of or in connection with the breach by Colonial (or any Affiliate
of Colonial) of any representation, warranty or covenant made by it in
Sections 2.8, 3.1 and 3.7 of this Agreement.
          (b) G&I V REIT agrees to indemnify and hold Colonial, Colonial REIT
and each Colonial Person harmless from and against any and all liabilities,
losses, costs, damages, and expenses (including, attorneys’ fees and costs
incurred in the investigation, defense and settlement of the matter) which
Colonial, Colonial REIT or a Colonial Person may ever sustain, suffer or incur
and which relate or arise out of or in connection with the breach by DRA of any
representation, warranty or covenant made by them in Sections 2.8, 3.1 and 3.7
of this Agreement.

-58-



--------------------------------------------------------------------------------



 



Nothing in this Section 13.12 shall limit any remedy of a party at law or in
equity, including specific performance or injunctive relief, upon the breach by
another party of any representation, warranty or covenant made herein.
     13.13. Survival. The representations and warranties of Colonial and DRA
contained herein shall survive the consummation of the transactions contemplated
hereby.
     13.14. Exhibits, Attachments and Schedules. The Exhibits, Attachments and
Schedules to this Agreement are an integral part of this Agreement, and all
references to “this Agreement” shall be deemed to include the Exhibits,
Attachments and Schedules hereto.
     13.15. No Brokers. Each of the Members hereto represents and warrants to
the other Members that there are no brokerage commissions or finders fees (or
any basis therefor) resulting from any action taken by such Member or any Person
acting or purporting to act on such Member’s behalf upon entering into this
Agreement. Each Member agrees to indemnify and hold harmless the other Members
for all costs, damages or other expenses arising out of a breach of the
representation and warranty made in this Section 13.15.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

-59-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Members have hereunto set their hands and seals the
day and year first above written.

            DRA CRT ACQUISITION CORP., a Delaware corporation
      By:   /s/ Brian T. Summers       Name:   Brian T. Summers      Title:  
Vice President        COLONIAL OFFICE JV LLC, a Delaware limited liability
company     By:   /s/ Jerry A. Brewer       Name:   Jerry A. Brewer     
Title:   SVP     

     For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, intending to be legally bound hereby, the undersigned
hereby agree to be bound by their respective obligations set forth in
Section 13.12 of this Agreement:
DRA G&I FUND V REAL ESTATE INVESTMENT TRUST,
a Maryland a real estate investment trust

         
By: /s/ Brian Summers
      By: /s/ David Luski
 
       
Name: Brian Summers
      Name: David Luski
Title: Trustee
      Title: Trustee

COLONIAL REALTY LIMITED PARTNERSHIP

         
By:
  /s/ Jerry A. Brewer    
 
        Name: Jerry A. Brewer     Title: SVP    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
List of Properties
See Section 3.12(a) of the Company Disclosure Schedule referenced in the Merger
Agreement.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Colonial Management Agreement

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Colonial Financing Properties

                      Property   City        
 
  Tallahassee Center   Tallahassee
 
  St. Petersburg Center   St. Petersburg
 
  Gwinnett Center   Atlanta
 
  Vanguard Center   Charlotte
 
  Cigna Plaza   Dallas
 
  Tollway Crossing   Dallas
 
  Paragon Place Center   Richmond
 
  Decoverly NASD Ground Lease   Rockville
 
  Landstar   Jacksonville
 
  McGinnis Park   Atlanta

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D-1
Form of Property Management Rights Agreement
[To be used for properties held directly by CRTP OP LLC]
PROPERTY DEVELOPMENT AND MANAGEMENT RIGHTS AGREEMENT
     PROPERTY DEVELOPMENT AND MANAGEMENT RIGHTS AGREEMENT, dated as of
                    , 2005, among CRTP OP LLC, a Delaware limited liability
company (the “Property Owner”), and DRA G&I FUND V REAL ESTATE INVESTMENT TRUST,
a Maryland real estate investment trust (the “Trust”).
W I T N E S S E T H:
          WHEREAS, simultaneously with the effectiveness of this Agreement, the
Trust will acquire an indirect interest in the Property Owner;
          WHEREAS, the Property Owner is the fee owner of a shopping center
known as                     , located in                     , together with
the underlying land and related improvements (the “Property”);
          WHEREAS, it is desirable to provide the Trust certain development and
management rights with respect to the Property.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the parties hereto do hereby agree as
follows:
          1. Property Development and Management Rights. (A) The Property Owner
hereby agrees with the Trust that as long as the Trust owns, directly or
indirectly, any interest in the Property Owner:
          (i) The Property Owner will provide to the Trust all financial
statements, operating reports, budgets, other financial reports and all other
materials requested by the Trust relating to the Property promptly following
such request;
          (ii) The Trust will have the right to consult with and advise the
management of the Property Owner (including the right to meet with management
personnel periodically, e.g., at least quarterly, at the Trust’s request) on
matters relating to the development and management of the Property, such as the
adoption of annual operating and capital budgets with respect to the Property,
the approval of any new leases with respect to the Property, the approval of any
utilities or

D-1



--------------------------------------------------------------------------------



 



          (iii) other service contracts with respect to the Property, the
approval of any non-budgets capital expenditures with respect to the Property,
and the appointment or termination of any property manager with respect to the
Property (a “Property Manager”).
          (iv) The Property Owner will allow representatives of the Trust, upon
reasonable notice, to inspect the Property and meet with any Property Manager.
          (B) The parties hereto acknowledge that the provisions of this
Agreement are intended to provide the Trust with development and management
rights with respect to the Property within the meaning of ERISA and the
regulations promulgated thereunder.
          (C) The foregoing rights and benefits are not intended to, and shall
not be deemed to, amend or modify any of the rights and benefits inuring to the
Trust or any of its affiliates under the formation documents of the Property
Owner.
          2. No Duty or Liability of the Trust. Neither the Trust nor its
shareholders, trustees, officers, employees, agents, successors and assigns
(each, a “Responsible Party” and together, the “Responsible Parties”) shall have
any liability to the Property Owner or to any other entity whatsoever, for any
exercise of, or failure to exercise, the rights of the Trust under this
Agreement or for the losses, debts and liabilities of the Property Owner or be
liable, responsible or accountable to the Property Owner or any other entity
whatsoever for any loss or damage incurred by the CRT Entities or such entity
for any act or omission performed or omitted by any such Responsible Party
pursuant to this Agreement, provided that such act or omission does not
constitute fraud or willful misconduct.
          3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of [Delaware] without giving effect to the
conflicts of laws principles thereof.
          4. Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute a single instrument. It
shall not be necessary that any counterpart be signed by all parties so long as
each party shall sign at least one counterpart.
          5. Amendments. This Agreement may not be amended except by a writing
signed by all parties hereto.
[SIGNATURES ON NEXT PAGE]

D-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

                      PROPERTY OWNER:    
 
                    CRTP OP LLC,         a Delaware limited liability company  
 
 
                    By:   DRA CRT Acquisition Corp., its Manager    
 
               
 
      By                      
 
          Name:    
 
          Title:    
 
               
 
  TRUST:        
 
                    DRA G&I FUND V REAL ESTATE INVESTMENT TRUST,         a
Maryland real estate investment trust    
 
               
 
  By                        
 
      Name:    
 
      Title:    

D-3



--------------------------------------------------------------------------------



 



EXHIBIT D-2
Form of Property Management Rights Agreement
[To be used with properties held by a subsidiary of CRTP OP LLC that does not
have a managing board
(e.g., an LLC or partnership)]
PROPERTY DEVELOPMENT AND MANAGEMENT RIGHTS AGREEMENT
     PROPERTY DEVELOPMENT AND MANAGEMENT RIGHTS AGREEMENT, dated as of
                    , 2005, among CRTP OP LLC, a Delaware limited liability
company (“CRT Acquisition LLC”),                     , a                     
(the “Property Owner” and, together with CRT Acquisition LLC, the “CRT
Entities”), and DRA G&I FUND V REAL ESTATE INVESTMENT TRUST, a Maryland real
estate investment trust (the “Trust”).
W I T N E S S E T H:
          WHEREAS, simultaneously with the effectiveness of this Agreement, the
Trust will acquire an indirect interest in CRT Acquisition LLC;
          WHEREAS, CRT Acquisition LLC owns[, indirectly, through one or more
subsidiaries,] [100%] of the [membership interests] of the Property Owner;
          WHEREAS, the Property Owner is the fee owner of a shopping center
known as                     , located in                     , together with
the underlying land and related improvements (the “Property”);
          WHEREAS, it is desirable to provide the Trust certain development and
management rights with respect to the Property.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the parties hereto do hereby agree as
follows:
          1. Property Development and Management Rights. (A) The CRT Entities
hereby agree with the Trust that as long as the Trust owns, directly or
indirectly, any interest in the CRT Entities or any of them:
          (i) The CRT Entities will provide to the Trust all financial
statements, operating reports, budgets, other financial reports and all other
materials requested by the Trust relating to the Property promptly following
such request;
          (ii) The Trust will have the right to consult with and advise the
management of the CRT Entities (including the right to meet with

D-2



--------------------------------------------------------------------------------



 



management personnel periodically, e.g., at least quarterly, at the Trust’s
request) on matters relating to the development and management of the Property,
such as the adoption of annual operating and capital budgets with respect to the
Property, the approval of any new leases with respect to the Property, the
approval of any utilities or other service contracts with respect to the
Property, the approval of any non-budgets capital expenditures with respect to
the Property, and the appointment or termination of any property manager with
respect to the Property (a “Property Manager”).
          (iii) The CRT Entities will allow representatives of the Trust, upon
reasonable notice, to inspect the Property and meet with any Property Manager.
          (B) The parties hereto acknowledge that the provisions of this
Agreement are intended to provide the Trust with development and management
rights with respect to the Property within the meaning of ERISA and the
regulations promulgated thereunder.
          (C) The foregoing rights and benefits are not intended to, and shall
not be deemed to, amend or modify any of the rights and benefits inuring to the
Trust or any of its affiliates under the formation documents of the CRT
Entities.
          2. No Duty or Liability of the Trust. Neither the Trust nor its
shareholders, trustees, officers, employees, agents, successors and assigns
(each, a “Responsible Party” and together, the “Responsible Parties”) shall have
any liability to the CRT Entities or to any other entity whatsoever, for any
exercise of, or failure to exercise, the rights of the Trust under this
Agreement or for the losses, debts and liabilities of the CRT Entities or be
liable, responsible or accountable to the CRT Entities or any other entity
whatsoever for any loss or damage incurred by the CRT Entities or such entity
for any act or omission performed or omitted by any such Responsible Party
pursuant to this Agreement, provided that such act or omission does not
constitute fraud or willful misconduct.
          3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of [Delaware] without giving effect to the
conflicts of laws principles thereof.
          4. Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute a single instrument. It
shall not be necessary that any counterpart be signed by all parties so long as
each party shall sign at least one counterpart.
          5. Amendments. This Agreement may not be amended except by a writing
signed by all parties hereto.
[SIGNATURES ON NEXT PAGE]

D-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                      CRT ACQUISITION LLC:    
 
                    CRTP OP LLC,         a Delaware limited liability company  
 
 
                    By:   DRA CRT Acquisition Corp., its Manager    
 
               
 
      By                      
 
          Name:    
 
          Title:    
 
                    PROPERTY OWNER:    
 
              ,      ,  
 
               
 
  a                    
 
               
 
  By                        
 
      Name:    
 
      Title:    
 
               
 
  TRUST:        
 
                    DRA G&I FUND V REAL ESTATE INVESTMENT TRUST,         a
Maryland real estate investment trust    
 
               
 
  By                        
 
      Name:    
 
      Title:    

D-2



--------------------------------------------------------------------------------



 



EXHIBIT D-3
Form of Property Management Rights Agreement
[To be used with properties held by a subsidiary of CRTP OP LLC that is managed
by a board of
trustees or board of directors (e.g., a REIT or corporation)]
PROPERTY DEVELOPMENT AND MANAGEMENT RIGHTS AGREEMENT
     PROPERTY DEVELOPMENT AND MANAGEMENT RIGHTS AGREEMENT, dated as of
                    , 2005, among CRTP OP LLC, a Delaware limited liability
company (“CRT Acquisition LLC”),                     , a                     
(the “Property Owner” and, together with CRT Acquisition LLC, the “CRT
Entities”), and DRA G&I FUND V REAL ESTATE INVESTMENT TRUST, a Maryland real
estate investment trust (the “Trust”).
W I T N E S S E T H:
          WHEREAS, simultaneously with the effectiveness of this Agreement, the
Trust will acquire an indirect interest in CRT Acquisition LLC;
          WHEREAS, CRT Acquisition LLC owns[, indirectly, through one or more
subsidiaries,] [100%] of the [common shares] of the Property Owner;
          WHEREAS, the Property Owner is the fee owner of a shopping center
known as                     , located in                     , together with
the underlying land and related improvements (the “Property”);
          WHEREAS, it is desirable to provide the Trust certain development and
management rights with respect to the Property.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the parties hereto do hereby agree as
follows:
          1. Property Development and Management Rights. (A) The CRT Entities
hereby agree with the Trust that as long as the Trust owns, directly or
indirectly, any interest in the CRT Entities or any of them:
          (i) The CRT Entities will provide to the Trust all financial
statements, operating reports, budgets, other financial reports and all other
materials requested by the Trust relating to the Property promptly following
such request;
          (ii) The Trust will have the right to have a representative attend the
meetings of Property Owner’s board of [trustees/directors] (the “Board”) as an
observer;

D-3



--------------------------------------------------------------------------------



 



          (iii) The Trust will have the right to meet with management of
Property Owner (either by telephone or in person) within a reasonable time after
each meeting of the Board to review in detail and discuss all actions taken by
the Board at such Board meeting;
          (iv) The Trust will have the right to consult with and advise the
management of the CRT Entities (including the right to meet with management
personnel periodically, e.g., at least quarterly, at the Trust’s request) on
matters relating to the development and management of the Property, such as the
adoption of annual operating and capital budgets with respect to the Property,
the approval of any new leases with respect to the Property, the approval of any
utilities or other service contracts with respect to the Property, the approval
of any non-budgets capital expenditures with respect to the Property, and the
appointment or termination of any property manager with respect to the Property
(a “Property Manager”).
          (v) The CRT Entities will allow representatives of the Trust, upon
reasonable notice, to inspect the Property and meet with any Property Manager.
          (B) The parties hereto acknowledge that the provisions of this
Agreement are intended to provide the Trust with development and management
rights with respect to the Property within the meaning of ERISA and the
regulations promulgated thereunder.
          (C) The foregoing rights and benefits are not intended to, and shall
not be deemed to, amend or modify any of the rights and benefits inuring to the
Trust or any of its affiliates under the formation documents of the CRT
Entities.
          2. No Duty or Liability of the Trust. Neither the Trust nor its
shareholders, trustees, officers, employees, agents, successors and assigns
(each, a “Responsible Party” and together, the “Responsible Parties”) shall have
any liability to the CRT Entities or to any other entity whatsoever, for any
exercise of, or failure to exercise, the rights of the Trust under this
Agreement or for the losses, debts and liabilities of the CRT Entities or be
liable, responsible or accountable to the CRT Entities or any other entity
whatsoever for any loss or damage incurred by the CRT Entities or such entity
for any act or omission performed or omitted by any such Responsible Party
pursuant to this Agreement, provided that such act or omission does not
constitute fraud or willful misconduct.
          3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of [Delaware] without giving effect to the
conflicts of laws principles thereof.
          4. Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute a single instrument. It
shall not be

G-2



--------------------------------------------------------------------------------



 



necessary that any counterpart be signed by all parties so long as each party
shall sign at least one counterpart.
          5. Amendments. This Agreement may not be amended except by a writing
signed by all parties hereto.
[SIGNATURES ON NEXT PAGE]

G-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                      CRT ACQUISITION LLC:    
 
                    CRTP OP LLC,         a Delaware limited liability company  
 
 
                    By:   DRA CRT Acquisition Corp., its Manager    
 
               
 
      By                      
 
          Name:
 
          Title:
 
                    PROPERTY OWNER:    
 
            ,        ,    
 
               
 
  a                      
 
               
 
  By                        
 
      Name:    
 
      Title:    
 
               
 
  TRUST:        
 
                    DRA G&I FUND V REAL ESTATE INVESTMENT TRUST,         a
Maryland real estate investment trust    
 
               
 
  By                        
 
      Name:    
 
      Title:    

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
List of Colonial Managed Properties

         
McGinnis
  Atlanta, GA   202,243 sf
3 Ravinia
  Atlanta, GA   804,876 sf
Perimeter
  Atlanta, GA   181,862 sf
Gwinnett
  Atlanta, GA   262,806 sf
Chamblee
  Atlanta, GA   1,127,912 sf
Broward Financial Center
  Ft. Lauderdale, FL   325,054 sf
Orlando Central
  Orlando, FL   616,148 sf
Orlando Lake Mary
  Orlando, FL   303,540 sf
Orlando University
  Orlando, FL   383,816 sf
Jacksonville Baymeadows
  Jacksonville, FL   751,138 sf
7777 Baymeadows
  Jacksonville, FL   224,281 sf
JTB — Portfolio Excl Landstar
  Jacksonville, FL   240,773 sf
Landstar
  Jacksonville, FL   176,000 sf
St. Petersburg
  St. Petersburg, FL   673,356 sf
Tallahassee
  Tallahassee, FL   836,326 sf
Tollway Crossing
  Dallas, TX   152,163 sf
Cigna
  Dallas, TX   127,226 sf
Lakes on Post Oak
  Houston, TX   1,196,729 sf
Memphis
  Memphis, TN   532,977 sf
Charlotte University
  Charlotte, NC   182,891 sf
Charlotte Vanguard
  Charlotte, NC   527,443 sf
Richmond Paragon
  Richmond, VA   145,127 sf
Decoverly Office Park
  Rockville, MD   154,787 sf

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
List of Development Properties

              Property   City   Acres
Kogerama Parcel, Lot 1 Block A
  Tallahassee   1.678  
McGinnis Park
  Atlanta   Inman
CityPlace
  West Palm Beach   1.5  
Oak Park
  Houston   8.47  
Gwinnett Center
  Atlanta   5.2  
McGinnis
  Atlanta   8.7  
Decoverly Land (Parcel KK)
  Rockville   3.2  
Orlando Central (Lot 7)
  Orlando   1.3  
St. Petersburg (Lot 1, Block 2)
  St. Petersburg   1.xx
Vanguard Center
  Charlotte   17.10  
Greensboro Wendover
  Greensboro   9.00  
Greenville Park Central
  Greenville   3.5  
Birmingham
  Birmingham   13.80  

F-1



--------------------------------------------------------------------------------



 



ATTACHMENT G
81/2% SERIES A CUMULATIVE REDEEMABLE
PREFERRED MEMBERSHIP UNITS
          In accordance with Section 3.2(e) of the Agreement, set forth below
are the preferences, rights, powers, and duties of the Series A Preferred Units
hereby established and issued by the Company to DRA. All capitalized terms used
in this Attachment G and not otherwise defined shall have the meanings assigned
to such terms in the Agreement.
     A. Designation and Number.
          A series of Membership Interests, designated as 81/2% Series A
Cumulative Redeemable Preferred Membership Units (the “Series A Preferred
Units”), is hereby established. The number of Series A Preferred Units shall be
2,990,000.
     B. Distributions.
          (i) Subject to the preferential rights of the holders of any class or
series of Membership Interests ranking prior to the Series A Preferred Units as
to distributions, DRA, in its capacity as the holder of Series A Preferred
Units, shall be entitled to receive, when, as and if declared by the Manager,
out of funds legally available for the making of the distributions, cumulative
preferential cash distributions at the rate of 81/2% of the $25.00 liquidation
preference per annum (equivalent to a fixed annual amount of $2.125 per Series A
Preferred Unit). Such distributions shall accrue and be cumulative from
September 15, 2005 and shall be payable quarterly in arrears in cash on the
fifteenth (15th) day of March, June, September and December (each a “Series A
Preferred Unit Distribution Payment Date”) or, if not a Business Day, the next
succeeding Business Day, with the same force and effect as if paid on such
Series A Preferred Unit Distribution Payment Date and no interest or additional
distribution or other sum shall accrue on the amount so payable for the period
from and after such Series A Preferred Unit Distribution Payment Date to such
succeeding Business Day. Any distribution payable on the Series A Preferred
Units for any partial distribution period shall be computed on the basis of a
360-day year consisting of twelve 30-day months. Distributions payable on any
Distribution Payment Date or any other date shall include distributions accrued
to but excluding such Distribution Payment Date or other date, as the case may
be.
          (ii) No distributions on the Series A Preferred Units will be declared
or paid or set apart for payment if such authorization, payment or setting apart
for payment would violate any agreement, including any agreement relating to the
Company’s indebtedness, to which the Company is a party or is restricted or
prohibited by law. Notwithstanding the foregoing, distributions with respect to
the Series A Preferred Units will accrue whether or not any of the foregoing
restrictions exist, whether or not there are funds legally available for the
payment thereof and whether or not they are declared, and accumulated but unpaid
distributions will accrue as of the Series A Preferred Unit Distribution Payment
Date on which they first become payable.
          (iii) Unless full cumulative distributions on the Series A Preferred
Units have

G-1



--------------------------------------------------------------------------------



 



been, or contemporaneously are, declared and paid in full, or declared and a sum
sufficient for the payment thereof is set apart for such payment for all past
distribution periods and the then current distribution period, no distributions
will be declared or paid, or set apart for payment, upon any Membership
Interests ranking, as to distributions, on a parity with, or junior to, the
Series A Preferred Units for any period. If on any Series A Preferred Unit
Distribution Payment Date, distributions are not paid in full (or a sum
sufficient for such full payment is not set apart therefor) on the Series A
Preferred Units and any other classes or series of the Preferred Units ranking,
as to distributions, on a parity with the Series A Preferred Units, all
distributions declared on the Series A Preferred Units and such other classes or
series of Preferred Units shall be declared pro rata such that the amount of
distributions declared per unit of Series A Preferred Units and such other class
or series of the Preferred Units shall in all cases bear to each other the same
ratio that accrued and unpaid distributions per unit on the Series A Preferred
Units and such other class or series of Preferred Units bear to each other.
          (iv) Except as provided in Section B(iii) above, unless full
cumulative distributions on the Series A Preferred Units have been, or
contemporaneously are, declared and paid in full, or declared and a sum
sufficient for the full payment thereof is set apart for all accrued and unpaid
distributions, and any distributions due on such date on the Series A Preferred
Units, no distributions (other than distributions payable in Common Units or
units of any other outstanding class or series of the Membership Interests
ranking junior to the Series A Preferred Units as to distributions and upon
liquidation, dissolution or winding up of the Company) shall be declared or
paid, or set apart for payment, nor shall any other distribution be declared or
made upon the Common Units of the Company or any class or series of the
Membership Interests ranking junior to or on parity with the Series A Preferred
Units as to distributions and upon liquidation, dissolution or winding up of the
Company, nor shall any Common Units or any class or series of the Membership
Interests ranking junior to or on parity with the Series A Preferred Units as to
distributions and upon liquidation, dissolution or winding up of the Company be
redeemed, purchased or otherwise acquired for any consideration (or any money
paid to or made available for a sinking fund for the redemption of any such
units of junior or parity units) by the Company (except by conversion into, or
exchange for, units of any other class or series of the Membership Interests
ranking junior to or on parity with the Series A Preferred Units as to
distributions and upon liquidation, dissolution or winding up of the Company and
except for the redemptions made in connection with the DRA’s redemption or
repurchase of shares of its capital stock to preserve its status as a real
estate investment trust for federal income tax purposes.
          (v) Any distribution made on the Series A Preferred Units shall first
be credited against the earliest accrued but unpaid distributions due with
respect to such units which remains payable. No interest or sum of money in lieu
of interest, shall be payable in respect of any distribution on the Series A
Preferred Units which may be in arrears, and DRA, as the holder of the Series A
Preferred Units, will not be entitled to any distributions, whether payable in
cash, securities or other property, in excess of the full cumulative
distributions on the Series A Preferred Units as described above.
     C. Liquidation, Dissolution and Winding Up.
          (i) In the event of any voluntary or involuntary liquidation,
dissolution, or

G-2



--------------------------------------------------------------------------------



 



winding up of the Company, the holders of any outstanding Series A Preferred
Units, and any other Preferred Units ranking on parity with the Series A
Preferred Units as to the distribution of assets upon liquidation, dissolution
or winding up of the Company, will be entitled to receive out of the assets of
the Company available for distribution to the Members remaining after payment or
provision for payment of all debts and other liabilities of the Company (and
payment in respect of any rights of any class or series of the Preferred Units
ranking prior to the Series A Preferred Units), but before any distribution is
made in respect of any Membership Interests ranking junior to the Series A
Preferred Unit and such other Preferred Units as to payments upon liquidation,
dissolution or winding up of the Company, a liquidation preference of $25.00 per
unit, payable in cash or property valued by the board of directors of the
Manager in good faith, plus an amount equal to all accrued and unpaid
distributions to the date of such payment.
          (ii) If, upon any voluntary or involuntary liquidation, dissolution or
winding up of the Company, the assets of the Company legally available therefor
are insufficient to pay the full amount of liquidating distributions to the
holders of outstanding Series A Preferred Units and any other Preferred Units
ranking on a parity with the Series A Preferred Units as to the distribution of
assets upon liquidation, dissolution or winding up of the Company, then holders
of Series A Preferred Units and such other Preferred Units shall share ratably
in any distribution of assets in proportion to the full liquidating distribution
to which they would otherwise be respectively entitled.
          (iii) After payment of the full amount of the liquidating
distributions (including any accrued and unpaid distributions) to which they are
entitled, DRA, as the holder of Series A Preferred Units, will not be entitled
to any further participation in any distribution of assets by the Company, and
the remaining assets of the Company shall be distributed among the holders of
any other classes or series of the Membership Interests ranking junior to the
Series A Preferred Units as to the distribution of assets upon liquidation,
dissolution or winding up of the Company according to their respective rights
and preferences.
          (iv) For purpose of this Section C, neither a consolidation or merger
of the Company with or into another entity nor a merger of another entity with
or into the Company, nor a sale, lease or conveyance of all or substantially all
of the Company’s property or business will be considered a liquidation,
dissolution or winding up of the Company.
     D. Voting Rights.
          The holders of Series A Preferred Units shall have no voting or
consent rights, except for any voting or consent rights to which the holders may
be entitled under the laws of the State of Delaware that may not be waived by
this Agreement.
     E. Redemption.
          In the event that DRA redeems any or all of its 81/2% Series A
Cumulative Redeemable Preferred Stock (“Series A Preferred Stock”), the Company
shall concurrently redeem an equivalent number of Series A Preferred Units for
consideration equal to redemption price of the shares of Series A Preferred
Stock to be redeemed. From and after the date on which the shares of Series A
Preferred Stock are redeemed, the Series A Preferred Units so canceled

G-3



--------------------------------------------------------------------------------



 



shall no longer be outstanding and all rights hereunder, to distributions or
otherwise, with respect to such Series A Preferred Units shall cease.
     F. Restriction on Ownership.
          The Series A Preferred Units shall be owned and held solely by DRA.
     G. Ranking.
          The Series A Preferred Units shall, with respect to distribution
rights and rights upon any liquidation, dissolution or winding up of the
Company, rank (a) senior to the Common Units and all Membership Interests other
than the Membership Interests referred to in clauses (b) and (c) of this
sentence; (b) on a parity with all Membership Interests the terms of which
specifically provide that such Membership Interests rank on a parity with the
Series A Preferred Units in respect to distribution rights and rights upon any
liquidation, dissolution or winding up of the Company; and (c) junior to all
Membership Interests the terms of which specifically provide that such
Membership Interests rank senior to the Series A Preferred Units in respect to
distribution rights and rights upon any liquidation, dissolution or winding up
of the Company.
     H. Conversion.
          The Series A Preferred Units are not convertible into or exchangeable
for any other property or securities of the Company.
     I. DRA Rights.
          The rights of DRA, in its capacity as the holder of the Series A
Preferred Units, are in addition to and not in limitation of any other rights or
authority of DRA in any other capacity under the Agreement or applicable law. In
addition, nothing contained in this Attachment G shall be deemed to limit or
otherwise restrict the authority of DRA under the Agreement, other than in its
capacity as the holder of the Series A Preferred Units.
     J. Allocations.
          Allocations of the Company’s items of income, gain, loss, and
deduction shall be allocated to the Series A Preferred Units in accordance with
Article 9 of the Agreement.

G-4



--------------------------------------------------------------------------------



 



EXHIBIT H
Hold Properties

         
Chamblee Center
  Atlanta, Georgia    
Perimeter Center
  Atlanta, Georgia    
Signature Place
  Dallas, Texas    
Lakes on Post Oak
  Houston, Texas    
7777 Baymeadows Way
  Jacksonville, Florida    
Broward Financial Center
  Ft. Lauderdale, Florida    
350/450 Las Olas Centre
  Ft. Lauderdale, Florida    
University Center
  Orlando, Florida    
Central Center
  Orlando, Florida    
Baymeadows Center
  Jacksonville, Florida    
JTB Center (excl Landstar)
  Jacksonville, Florida    
Atlantic Center Plaza
  Atlanta, Georgia    
Decoverly Office Park (Bldg 2-3)
  Rockville, Maryland    
University Center
  Charlotte, North Carolina    
Germantown Center
  Memphis, Tennessee    
Westchase Corporate Center
  Houston, Texas    
Ravinia Center
  Atlanta, Georgia    
Lake Mary Center
  Orlando, Florida    

H-1



--------------------------------------------------------------------------------



 



SCHEDULE I
Initial Capital Contributions as of the date of the Agreement

          Member   Initial Capital Contributions    
DRA
  $    
Colonial
  $    

I-1